









































AGREEMENT AND PLAN OF MERGER


by and among BBCN BANCORP, INC., WON MERGER SUB CORP. and
FOSTER BANKSHARES, INC.










Dated as of April 15, 2013





--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER, dated as of April 15, 2013 (this “Agreement”), by
and among BBCN Bancorp, Inc., a Delaware corporation (“Acquirer”), Won Merger
Sub Corp., a Delaware corporation that is a wholly owned subsidiary of Acquirer
(“Merger Sub”), and Foster Bankshares, Inc., a Delaware corporation (the
“Company”). Certain terms with initial capital letters used in this Agreement
have the meanings indicated in Section
10.13 or in certain other Sections indicated in the Index of Defined Terms.


RECITALS


WHEREAS, the board of directors of the Company (the “Company Board”) has
approved and declared advisable this Agreement and the transactions contemplated
by this Agreement, determined that this Agreement and such transactions are fair
to and in the best interests of the Company and its stockholders and resolved to
recommend that the Company’s stockholders approve this Agreement.


WHEREAS, each of the board of directors of Acquirer and Merger Sub has approved
and declared advisable this Agreement and the transactions contemplated by this
Agreement, determined that this Agreement and such transactions are fair to, and
in the best interests of, Acquirer and Merger Sub, respectively, and the
stockholders of Acquirer and Merger Sub and, in the case of the board of
directors of Merger Sub, resolved to recommend that Merger Sub’s stockholder
adopt this Agreement.


WHEREAS, the parties signatory hereto (each, a “Party” and, collectively, the
“Parties”) desire to make certain representations and warranties and document
their agreements in connection with the Merger and to prescribe certain
conditions to the Merger.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the Parties agree as
follows:


ARTICLE I THE MERGER
Section 1.01 The Merger. Upon the terms and subject to the conditions set forth
in this
Agreement, at the Effective Time, Merger Sub shall be merged with and into the
Company (the “Merger”) and the separate corporate existence of Merger Sub shall
thereupon cease. The Company shall be the surviving corporation in the Merger
(the Company in such capacity being sometimes hereinafter referred to as the
“Surviving Corporation”), and the separate corporate existence of the Company,
with all its rights, privileges, immunities, powers and franchises, shall
continue unaffected by the Merger. The Merger shall have the effects specified
in the Delaware General Corporation Law (the “DGCL”).


Section 1.02 Closing. Unless otherwise mutually agreed in writing between the
Company and Acquirer, the closing for the Merger (the “Closing”) shall take
place at the offices of Arnold & Porter LLP, 777 South Figueroa Street, 44th
Floor, Los Angeles, California, on a date (the “Closing Date”) designated by
Acquirer, which shall be no later than the fifth Business Day after the last to
be satisfied or waived of the conditions set forth in Article VIII (other than




--------------------------------------------------------------------------------





those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions at the Closing) in
accordance with this Agreement.


Section 1.03 Effective Time. In connection with the Closing, the Company and
Acquirer shall cause a certificate of merger (the “Certificate of Merger”) to be
executed, acknowledged
and filed with the Secretary of State of the State of Delaware (the “Delaware
Secretary”) as provided in Section 251 of the DGCL. The Merger shall become
effective at the time (the “Effective Time”) when the Certificate of Merger has
been duly filed with the Delaware Secretary, or at such later time as may be
agreed by the Parties in writing and specified in the Certificate of Merger.


Section 1.04 Certificate of Incorporation; Bylaws. The certificate of
incorporation and the bylaws of the Company shall be the certificate of
incorporation and bylaws of the Surviving Corporation, until thereafter duly
amended as provided therein or by applicable Laws.


Section 1.05 Directors and Officers. The directors of Merger Sub immediately
prior to the Effective Time shall, from and after the Effective Time, be the
directors of the Surviving Corporation until their successors have been duly
elected or appointed and qualified or until their earlier death, resignation or
removal in accordance with the certificate of incorporation and the bylaws of
the Surviving Corporation. The officers of Merger Sub immediately prior to the
Effective Time shall be the officers of the Surviving Corporation and shall hold
office until their respective successors are duly appointed and qualified, or
their earlier death, resignation or removal.


Section 1.06 Bank Merger. As soon as reasonably practicable after the date
hereof, Acquirer and the Company shall cause Acquirer Bank and Company Bank to
enter into a bank merger agreement in substantially the form attached to this
Agreement as Exhibit A (the “Bank Merger Agreement”), providing for the merger
of Company Bank with and into Acquirer Bank, in which Acquirer Bank shall be the
surviving banking corporation (the “Bank Merger”) in accordance with all
applicable Laws and the terms of the Bank Merger Agreement concurrently with or
as soon as reasonably practicable after consummation of the Merger.


ARTICLE II


EFFECT OF MERGER ON CAPITAL STOCK; EXCHANGE OF CERTIFICATES


Section 2.01 Effect on Capital Stock. At the Effective Time, as a result of the
Merger
and without any action on the part of the holder of any capital stock of the
Company or Acquirer:


(a)    Company Common Stock. Subject to Section 2.02(f), each share of the
Company’s common stock, par value $0.01 per share (the “Company Common Stock”),
issued and outstanding immediately prior to the Effective Time (each a “Share”
and, collectively, the “Shares”), other than (i) any Excluded Shares and (ii)
any shares that are owned by stockholders (“Dissenting Stockholders”) who have
perfected and not effectively withdrawn a demand for appraisal rights pursuant
to Section 262 of the DGCL (“Dissenting Shares”), shall be converted




--------------------------------------------------------------------------------



into the right to receive, at the election of the holder thereof, (i) the sum of
$32.50 in cash (the “Per Share Cash Consideration”) plus $2.1703 (the “Cash
Adjustment Amount”) or (ii) the sum


of 2.46322 shares of the common stock, par value $0.01 per share, of Acquirer
(the “Acquirer Common Stock”) (the “Per Share Stock Consideration”) plus 0.16449
shares of Acquirer Common Stock (the “Stock Adjustment Amount”); provided,
however, that if the Book Value Per Share is less than $32.50 (x) the Per Share
Cash Consideration, but not the Cash Adjustment Amount, shall be decreased by
the amount equal to the difference between the Book Value Per Share and $32.50
and (y) the Per Share Stock Consideration, but not the Stock Adjustment Amount,
shall be adjusted to equal the number of shares of Acquirer Common Stock derived
by dividing the adjusted Per Share Cash Consideration by $13.19411; provided,
further, that if any
holder of Shares is unable to verify to the reasonable satisfaction of the
Acquirer that such holder is an Accredited Investor, then such holder shall only
be entitled to receive the Per Share Cash Consideration and the Cash Adjustment
Amount with respect to each of such holder’s Shares.
At the Effective Time, each Share shall cease to be outstanding, shall be
cancelled and shall cease to exist, and each certificate (a “Certificate”)
formerly representing any of the Shares (other than Excluded Shares) shall
thereafter represent only the right to receive the Merger Consideration
specified herein.


(b)    Excluded Shares. Each Excluded Share shall, by virtue of the Merger and
without any action on the part of the holder thereof, cease to be outstanding,
be cancelled without
payment of any consideration therefor and cease to exist.


(c)    No Effect on Acquirer Stock. The Merger shall have no effect on the
shares of capital stock of Acquirer that are outstanding before the Merger, all
of which shares shall remain outstanding without change after the Effective
Time.


(d)    Adjustments. If, between the date of this Agreement and the Effective
Time, the outstanding shares of Acquirer Common Stock shall have been increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities as a result of a reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other similar change in
capitalization, appropriate and proportionate adjustments shall be made
to the Per Share Cash Consideration, the Cash Adjustment Amount, the Per Share
Stock
Consideration and the Stock Adjustment Amount.


(e)    Merger Sub. At the Effective Time, each share of common stock, par value
$0.01, of Merger Sub issued and outstanding immediately prior to the Effective
Time shall be converted into one share of common stock, par value $0.01 per
share, of the Surviving Corporation. The shares of the Surviving Corporation
into which the shares of the common stock of Merger Sub are so converted shall
be the only shares of the common stock of the Surviving Corporation that are
issued and outstanding immediately after the Effective Date.


Section 2.02 Exchange of Certificates.


(a)    Cash or Stock Elections. Prior to the Effective Time, the Company shall
seek to have each holder of Shares of record (other than holders of Excluded
Shares) inform the Company and the Acquirer whether such holder is an Accredited
Investor and, if such holder can




--------------------------------------------------------------------------------



verify to the reasonable satisfaction of the Acquirer that such holder is an
Accredited Investor, make a binding election to receive cash, Acquirer Common
Stock or a combination of both in exchange for such holder’s Shares at the
Effective Time pursuant to Section 2.01(a).


(b)    Exchange Agent. At the Effective Time, based on the information received
pursuant to Section 2.02(a), Acquirer shall deposit or make available to
Computershare Trust Company, N.A., or to a bank or trust company or other entity
designated by Acquirer and reasonably acceptable to the Company (the “Exchange
Agent”), for the benefit of the holders of Shares for exchange in accordance
with this Article II, (i) evidence of shares in book entry form representing the
shares of Acquirer Common Stock issuable to holders of Shares who have elected
to receive Acquirer Common Stock in exchange for their Shares pursuant to
Section
2.02(a) and (ii) to the extent then known, sufficient funds to pay cash to
holders of Shares who either are not Accredited Investors or have elected to
receive cash in exchange for their Shares pursuant to Section 2.02(a) and to pay
cash in lieu of fractional shares in accordance with Section 2.02(f). To the
extent not all holders of Shares of record have provided the information
required by Section 2.02(a) prior to the Effective Time, Acquirer shall deposit
or make available to the Exchange Agent evidence of shares in book entry form
representing additional shares of Acquirer Common Stock and additional cash as
needed following the Effective Time to fund the aggregate claims for Acquirer
Common Stock or cash as elections are received pursuant to Section 2.01(c).


(c)    Exchange Procedures. Promptly after the Effective Time, the Surviving
Corporation shall cause the Exchange Agent to mail to each holder of Shares of
record (other than holders of Excluded Shares or Dissenting Shares) a letter of
transmittal (i) specifying that delivery shall be effected, and risk of loss and
title to the Shares shall pass, only upon delivery of the Certificates (or
affidavits of loss in lieu of the Certificates as provided in Section 2.02(e))
to the Exchange Agent, (ii) providing means to verify that such holder is an
Accredited Investor and, if such holder is an Accredited Investor, indicate such
holder’s election to receive cash,
Acquirer Common Stock or a combination of both in exchange for such holder’s
Shares pursuant to Section 2.01(a), to the extent such holder has not either
provided such verification and made a valid election prior to the Effective
Time, and (iii) instructions for use in effecting the surrender of the
Certificates (or affidavits of loss in lieu of the Certificates as provided in
Section 2.02(e)) in exchange for the cash, evidence in customary form of the
issuance of shares of Acquirer Common Stock in book entry form (a “Book Entry
Notice”) representing the number of whole shares of Acquirer Common Stock which
the holder elects to receive in the Merger or a combination of both. If a holder
of Shares of record has not, within sixty (60) days after the mailing of the
letter of transmittal, verified to the reasonable satisfaction of Acquirer that
such holder is an Accredited Investor and, if such holder is an Accredited
Investor, indicated an election as to whether to receive cash or Acquirer Common
Stock, such holder may, at
Acquirer’s election, be deemed to have elected to receive cash. Upon surrender
of a Certificate (or affidavit of loss in lieu of the Certificate as provided in
Section 2.02(e)) to the Exchange Agent in accordance with the terms of such
letter of transmittal, duly executed, the holder of such Certificate shall be
entitled to receive in exchange therefor (i) a check in the dollar amount and/or
(ii) a Book Entry Notice evidencing that number of whole shares of Acquirer
Common
Stock, which such holder has the right to receive in respect of the Shares
surrendered pursuant to the provisions of this Article II (after aggregation of
all Shares then held by such holder) and the Certificate so surrendered shall
forthwith be cancelled. In the event of a transfer of ownership of




--------------------------------------------------------------------------------



Shares that is not registered in the transfer records of the Company, the Merger
Consideration to be exchanged upon due surrender of the Certificate as herein
provided may be issued to the transferee if the Certificate previously
representing such Shares is presented to the Exchange


Agent, accompanied by all documents required to evidence and effect such
transfer and to evidence that any applicable stock transfer taxes have been paid
or are not applicable.


(d)    No Further Transfers. From and after the Effective Time, there shall be
no transfers on the stock transfer books of the Company of the Shares that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, any Certificate is presented to the Surviving Corporation, Acquirer or the
Exchange Agent for transfer, it shall be cancelled and exchanged for the Merger
Consideration to which the holder of the Certificate is entitled pursuant to
this Article II.


(e)    Lost, Stolen or Destroyed Certificates. In the event any Certificate
shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact by
the Person claiming such Certificate to be lost, stolen or destroyed and, if
required by Acquirer, the posting by such Person of a bond in customary amount
and upon such terms as may be required by Acquirer as indemnity against any
claim that may be made against it or the Surviving Corporation with respect to
such Certificate, the Exchange Agent will issue a check in the dollar amount of
cash and/or a Book Entry Notice evidencing the amount of Acquirer Common Stock,
as applicable, to which the holder of Company Common Stock is entitled pursuant
to this Article II.


(f)    No Fractional Shares. No certificates or scrip representing fractional
shares of Acquirer Common Stock shall be issued upon the surrender for exchange
of Company Common Stock, and such fractional share interests will not entitle
the owner thereof to vote or to any rights of a stockholder of Acquirer or the
Surviving Corporation. In lieu thereof, upon surrender of the applicable Company
Common Stock by submission of a letter of transmittal to the
Exchange Agent accompanied by the applicable Certificates, the Exchange Agent
shall pay each holder of such Company Common Stock an amount in cash equal to
the product obtained by multiplying (i) the fractional share interest to which
such holder would otherwise be entitled by (ii) the aggregate amount of the Per
Share Cash Consideration and the Cash Adjustment Amount.


(g)    Termination of Exchange Fund. Any portion of the Exchange Fund which
remains undistributed to the stockholders of the Company for six (6) months
after the Effective Time shall be delivered to Acquirer, upon demand, and any
holders of Company Common Stock who have not theretofore complied with this
Article II shall thereafter look only to Acquirer for payment of their claim for
Acquirer Common Stock or cash, including any cash in lieu of fractional shares
of Acquirer Common Stock, in exchange for their Shares and any dividends or
distributions with respect to Acquirer Common Stock such holders have elected to
receive in exchange for their Shares.


(h)    Withholding Rights. Each of Acquirer, Merger Sub and the Surviving
Corporation shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any holder of Shares such
amounts as it is required to deduct and withhold with respect to the making of
such payment under the Code or any other applicable
state, local or foreign Tax Laws. To the extent that amounts are so withheld by
Acquirer, Merger




--------------------------------------------------------------------------------



Sub or the Surviving Corporation, as the case may be, such withheld amounts (i)
shall be
remitted by Acquirer or the Surviving Corporation, as applicable, to the
applicable Governmental
Entity, and (ii) to the extent so remitted, shall be treated for all purposes of
this Agreement as


having been paid to the holder of Shares in respect of which such deduction and
withholding was made by the Surviving Corporation, Merger Sub or Acquirer, as
the case may be.


Section 2.03 Phantom Stock Plan. At the Effective Time, cash will be paid to the
holders entitled thereto pursuant to the terms of the 312.28779 vested “dividend
equivalent units” issued pursuant to the Phantom Stock Plan. Any “stock units”
issued pursuant to the Phantom Stock Plan that are outstanding, whether vested
or unvested, as of the Effective Time will automatically expire and no payment
will be made with respect thereto.


Section 2.04 Dissenting Shares.


(a)    Notwithstanding anything to the contrary contained herein, any Dissenting
Stockholders shall be entitled only to such rights and payments as are provided
by Section 262 of the DGCL; provided, however, that if any such holder shall
effectively waive, withdraw or lose such holder’s rights under Section 262 of
the DGCL, each of such holder’s Dissenting Shares shall thereupon be deemed to
have been converted at the Effective Time into the right to receive the sum of
the Per Share Stock Consideration and the Stock Adjustment Amount (payable in
the form of the Per Share Stock Consideration), after giving effect to any
required Tax withholdings as provided in Section 2.02(h), and such holder shall
cease to have any other rights with respect thereto.


(b)    The Company shall give Acquirer (i) prompt notice of any written demand
received by the Company to require the Company to purchase Shares pursuant to
Section 262 of the DGCL, and (ii) the right to conduct all negotiations and
proceedings with respect to any such demand. The Company shall not make any
payment or settlement offer prior to the Effective Time with respect to any such
demand unless Acquirer shall have consented in writing to such payment or
settlement offer.


Section 2.05 Determination of Book Value Per Share.


(a)    At least ten (10) Business Days before the date on which the Company and
Acquirer anticipate the Closing to occur, the Company shall deliver to Acquirer
a schedule stating what it believes to be the amount and, setting forth in
reasonable detail, the method of calculation, of the Book Value Per Share (the
“Proposed Book Value Per Share”) as of the most recent month-end prior to the
date of such calculation accompanied by a certificate signed on behalf of the
Company by its chief executive officer and its chief financial officer
certifying that the schedule setting forth Proposed Book Value Per Share was
prepared in accordance with GAAP on the same basis as that used in preparation
of the Company’s audited financial statements for the year ended December 31,
2011 (except with respect to the adjustments to such GAAP calculation set forth
in Section 6.04(b) and the definition of the term “Book Value Per Share” in
Section 10.13).






--------------------------------------------------------------------------------



(b)    After receipt of the Proposed Book Value Per Share, Acquirer shall have
seven (7) Business Days (the “Review Period”) to review the Proposed Book Value
Per Share. During the Review Period, Acquirer and its Representatives shall have
full access to the books and records of the Company, the personnel of, and the
work papers prepared by, the Company and/or the Company’s accountants to the
extent that they relate to the Proposed Book Value Per Share


and to such historical financial information relating to the Proposed Book Value
Per Share as Acquirer may reasonably request for the purpose of reviewing the
Proposed Book Value Per Share.


(c)    On or prior to the last day of the Review Period, Acquirer may object to
the Proposed Book Value Per Share by delivering to the Company a written
statement (the “Objection Notice”) setting forth Acquirer’s objections to the
calculation of the Proposed Book Value Per Share in reasonable detail and
Acquirer’s reasonably detailed calculation of the Book Value Per Share. If
Acquirer delivers the Objection Notice, the Company and Acquirer shall negotiate
in good faith to resolve such objections within five (5) Business Days after the
delivery of the Objection Notice, and, if the same are so resolved, the
resulting agreed amount shall be the Book Value Per Share for purposes of this
Agreement.


(d)    If the Company and Acquirer fail to reach an agreement with respect to
all of the matters set forth in the Objection Notice within such five (5)
Business Day period, then the determination of the Book Value Per Share shall be
submitted for resolution to an impartial nationally recognized firm of
independent certified public accountants, other than the Company’s accountants
or Acquirer’s accountants, mutually agreed upon by the Parties (the “Independent
Accountant”). The Independent Accountant’s determination of the Book Value Per
Share shall
be based upon what is commonly referred to as the “baseball arbitration”
approach, whereby the Independent Accountant may only decide in favor of the
position presented by either the Acquirer or the Company, and may not make a
ruling or determination other than in favor of one of the two positions
presented. The Independent Accountant shall make a determination as soon
as practicable within ten (10) days (or such other time as the parties hereto
shall agree in writing) after its engagement, and its resolution of the Book
Value Per Share shall be conclusive and binding upon the Company and Acquirer.
The fees of the Independent Accountant shall be paid by whichever party’s
calculation of the Book Value Per Share was not selected by the Independent
Accountant.


(e)    Notwithstanding the foregoing, if the date of the final determination of
the Book Value Per Share occurs after the end of the month that is two months
after the month-end as of which the Proposed Book Value Per Share is calculated,
the Company shall update the calculation of the Proposed Book Value Per Share as
of the then most recent month-end and the above review and determination process
shall be followed with respect to such updated Proposed Book Value Per Share.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY






--------------------------------------------------------------------------------



Section 3.01 Disclosure. On or prior to the date of this Agreement, the Company
has delivered to Acquirer and Merger Sub a schedule (the “Company Disclosure
Schedule”) and Acquirer and Merger Sub have delivered to the Company a schedule
(the “Acquirer Disclosure Schedule,” and, together with the Company Disclosure
Schedule, the “Disclosure Schedules”), setting forth, among other things, items
the disclosure of which is necessary or appropriate either in response to an
express disclosure requirement contained in a provision hereof or as an
exception to one or more representations or warranties contained in Article III
or Article IV, or


to one or more of the Company’s or Acquirer’s covenants contained herein. The
Company Disclosure Schedule may refer to and incorporate by reference
information and documents contained in the electronic data room (the “Data
Room”) established by the Company for the purpose of providing information and
documents in connection with the transactions contemplated by this Agreement;
provided, that such information and documents may only be incorporated by
reference to the extent they are contained in the Data Room as of the close of
business on the second day preceding the date of this Agreement and only to the
extent that the specific Sections or subsections of this Agreement to which such
information or documents relate are stated under appropriate captions in the
Company Disclosure Schedule.


Section 3.02 Representations and Warranties of the Company. The Company
represents and warrants to Acquirer that, except as Previously Disclosed:


(a)    Organization, Good Standing and Qualification.


(i)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company is a bank holding
company duly registered under the Bank Holding Company Act of 1956 (the “BHCA”)
and meets the applicable requirements for qualification as such. The Company has
all corporate power and authority necessary to own or lease all the assets owned
or leased by it and to conduct its business as such business is now being
conducted, except any
failures to have such power or authority that could not, individually or in the
aggregate, reasonably be expected to have or result in a Company Material
Adverse Effect. The Company is duly licensed or qualified to do business and in
good standing as a foreign corporation in all jurisdictions in which the nature
of the activities conducted by the Company requires such licensure or
qualification and in which the Company owns or leases real property, other than
any failures to be so licensed or qualified that could not reasonably be
expected to have or result in a Company Material Adverse Effect. The certificate
of incorporation of the Company complies with applicable Laws. A true, complete
and correct copy of each of the certificate of incorporation and the bylaws of
the Company, as amended and currently in effect, has been delivered to Acquirer.


(ii)    Foster Bank (“Company Bank”) is a wholly owned subsidiary of the Company
and is an Illinois state-chartered commercial bank duly organized, validly
existing and in good standing under Chapter 205, Act 5 of the Illinois Compiled
Statutes (the “ILCS”). The deposit accounts of Company Bank are insured up to
applicable limits by the Federal Deposit Insurance Corporation (the “FDIC”), and
no proceedings for the termination or revocation of such insurance are pending
or, to the Knowledge of the Company, threatened. Company Bank has the corporate
power and necessary authority




--------------------------------------------------------------------------------



to own or lease all of the assets owned or leased by it and to conduct its
business as it is now being conducted, except where any failures to have such
power or authority could not, individually or in the aggregate, reasonably be
expected to have or result in a Company Material Adverse Effect. Company Bank is
duly licensed or qualified to do business and in good standing in all
jurisdictions in which the nature of the activities conducted by Company Bank
requires such qualification and in which Company Bank owns or leases real
property, other than, in each case, any such failures to be so licensed or
qualified that could not, individually or in the aggregate, reasonably be
expected to


have or result in a Company Material Adverse Effect. The articles of
incorporation of Company Bank comply with applicable Law. A true, complete and
correct copy of each of the articles of incorporation of Company Bank and the
bylaws of Company Bank, as amended and currently in effect, has been delivered
to Acquirer.


(iii)    Each of the Company’s Subsidiaries (other than Company Bank) is a
corporation or other legal entity duly incorporated or duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization. Each such Subsidiary has the corporate (or similar) power and
authority necessary to own or lease all of the assets owned or leased by it and
to conduct its business in all material respects as such business is now being
conducted, except any failures to have such power or authority that could not,
individually or in the aggregate, reasonably be expected to have or result in a
Company Material Adverse Effect. Each such Subsidiary is duly licensed or
qualified to do business and in good standing as a foreign corporation or other
legal entity in all jurisdictions in which the nature of the activities
conducted by such Subsidiary requires such licensing or qualification and in
which such Subsidiary owns or leases real property, other than, in each case,
any such failures to be so licensed or qualified that could not, individually or
in the agreement, reasonably be expected to have or result in a Company Material
Adverse Effect. The articles or certificate of incorporation, operating or
limited liability company agreement, certificate of trust or other
organizational document of each such Subsidiary comply with applicable Laws. A
true, complete and correct copy of the articles or certificate of incorporation,
operating or limited liability company agreement, or certificate of trust and
bylaws (or similar governing documents) of each such Subsidiary, as amended and
currently in effect, has been delivered to Acquirer.


(b)    Capitalization. The authorized capital stock of the Company consists of
140,000 shares of Company Common Stock. The Company is not authorized to issue
preferred stock. As of the date of this Agreement, (i) 132,000 shares of Company
Common Stock are issued and outstanding. All of the issued and outstanding
shares of Company Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities. No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the stockholders
of the Company may vote (“Voting Debt”) are issued and outstanding. As of the
date of this Agreement, the Company does not have and is not bound by any
outstanding subscriptions, options, calls, commitments or Contracts of any
character calling for the purchase or issuance of, or securities or rights
convertible into or exchangeable for, any shares of Company Common Stock or
preferred stock or any other equity securities of the Company or Voting Debt or
any securities representing the right to purchase or otherwise receive




--------------------------------------------------------------------------------



any shares of capital stock or Voting Debt of the Company (including any rights
plan or agreement). Section 3.02(b) of the Company Disclosure Schedule sets
forth a table listing, as of the date of this Agreement, the outstanding series
of trust preferred securities and subordinated debt of the Company, Company Bank
and all of the Company’s other Subsidiaries, and all such information is
accurate and complete.


(c)    Subsidiaries. With respect to Company Bank and each of the Company’s
other Subsidiaries, (i) all the issued and outstanding shares of such entity’s
capital stock (or corresponding equity interests in the case of Subsidiaries
that are not corporations) have been


duly authorized and validly issued, are fully paid and nonassessable and were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and (ii) such entity does not have and
is not bound by any outstanding subscriptions, options, calls, commitments or
Contracts of any character calling for the purchase or issuance of, or
securities or rights convertible into or exchangeable for, any shares of such
entity’s capital stock or any other equity securities or Voting Debt or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or Voting Debt of such entity
(including any rights plan or agreement). Neither the Company nor Company Bank
has received any notice relating to the assessment on the capital stock of
Company Bank. Section 3.02(c) of the Company Disclosure Schedule sets forth as
of the date of this Agreement (i) each of the Company’s Subsidiaries and the
ownership interest of the Company in each such Subsidiary, as well as the
ownership interest of any other Person or Persons in each such Subsidiary and
(ii) the Company’s or its Subsidiaries’ capital stock, equity interest or other
direct or indirect ownership interest in any other Person other than securities
in a publicly traded company held for
investment by the Company or any of its Subsidiaries and consisting of less than
one percent (1%) of the outstanding capital stock of such company and securities
held in a fiduciary capacity for the benefit of customers.


(d)    Authorization and Action.


(i)    The Company has all requisite corporate power and authority, and has
taken all corporate action necessary, in order to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby, subject only, with respect to the Merger, approval of this
Agreement by the holders of a majority of the outstanding Company Common Stock
(the “Requisite Stockholder Approval”). This Agreement has been duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery of this Agreement by Acquirer, is a valid and binding obligation of
the Company that is enforceable against the Company in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles, regardless of whether such enforceability is considered in
a proceeding in equity or at law (the “Bankruptcy and Equity Exception”).


(ii)    The Company Board has received the opinion of its financial advisor, FIG
Partners LLC to the effect that, subject to the assumptions, qualifications and
limitations




--------------------------------------------------------------------------------



set forth therein, as of the date of such opinion, the Merger Consideration is
fair to the holders of the Shares from a financial point of view. It is agreed
and understood that
such opinion is solely for the benefit of the Company Board and may not be
relied upon by Acquirer or any holders of capital stock of the Company.


(iii)    The Company Board has duly adopted resolutions (1) determining that
this Agreement and the transactions contemplated hereby are advisable, and in
the best interests of the Company and its stockholders, (2) approving this
Agreement and the transactions contemplated hereby and (3) recommending that the
Company’s
stockholders approve this Agreement (such recommendation being referred to
herein as the “Company Board Recommendation”).


(iv)    Except as set forth in Section 3.02(d)(iv) of the Company Disclosure
Schedule, neither the execution and delivery by the Company of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance by
the Company with any of the provisions hereof, will (1) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time
or both, would constitute a default) under, or result in the termination of, or
result in the loss to the Company or any of its Subsidiaries of any benefit or
creation of any right on the part of any third party under, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Encumbrances upon any of the material
properties or assets of the Company or any of its Subsidiaries under any of the
terms, conditions or provisions of (x) the articles or certificate of
incorporation or bylaws of the Company or the certificate of incorporation,
charter, bylaws or other governing instruments of any of its Subsidiaries or (y)
any material Contract or license to which the Company or any of its Subsidiaries
is a party or by which it may be bound, or to which the Company or any of its
Subsidiaries or any of the properties or assets of the Company or any of its
Subsidiaries may be subject, or (2) subject to compliance with the statutes and
regulations referred to in Section 3.02(e), violate any Law or Order applicable
to the Company or any of its Subsidiaries or any of their respective properties
or assets.


(e)    Consents and Approvals. Other than (i) applicable requirements of the
Securities Act, the Exchange Act, and state securities and “blue sky” laws, as
may be required in connection with this Agreement and the transactions
contemplated hereby, (ii) the filing of the
Certificate of Merger with the Delaware Secretary, (iii) the filing of
applications and notices with the Board of Governors of the Federal Reserve
System (the “Federal Reserve”), the FDIC, the State of Illinois Department of
Financial and Professional Regulation (the “Illinois
Department”), and the State of California Department of Financial Institutions,
and the receipt of approval or notice of non-objection thereto and the
expiration of any related waiting periods, and (iv) such other consents of,
filings with, authorizations or approvals from and registrations with any
Governmental Entity which if not obtained or made could not, individually or in
the aggregate, reasonably be expected to have or result in a Company Material
Adverse Effect (clauses (iii) through (iv), collectively the “Requisite
Regulatory Consents”), no notice or application to or filing with, or consent or
notice of non-objection of, any Governmental Entity
or any other Person is necessary in connection with the Company’s execution,
delivery or performance of this Agreement, and the consummation of the Merger,
the Bank Merger and the




--------------------------------------------------------------------------------



other transactions contemplated hereby. A list of all Requisite Regulatory
Consents and any other regulatory consents that are required by the Company, its
Subsidiaries or any of their Affiliates as of the date hereof is disclosed in
Section 3.02(e) of the Company Disclosure Schedule.


(f)    Financial Statements.


(i)    The Company has previously made available to Acquirer copies of (1) the
audited consolidated statements of financial condition of the Company and its
Subsidiaries as of December 31, 2010 and 2011, and the related consolidated
statements
of operations, comprehensive income, changes in stockholders’ equity, and cash
flows for each of the years in the three-year period ended December 31, 2011, in
each case


including the related notes and accompanied by the audit report thereon of
McGladry & Pullen, LLP (the “Audited Financial Statements”), and (2) the
unaudited consolidated statements of financial condition of the Company and its
Subsidiaries as of September 30,
2012 and the related unaudited consolidated statements of operations,
comprehensive income, changes in stockholders’ equity and cash flows for the
nine-month period ended September 30, 2012, in each case including the related
notes (the “Interim Financials” and, collectively with the Audited Financial
Statements, the “Financial Statements”).


(ii)    Each of the Financial Statements has been prepared in accordance with
GAAP consistently applied throughout the periods involved (except for
inconsistencies in the application of GAAP described in such Financial
Statements or in the notes thereto),
is consistent with the books and records of the Company, and fairly presents, in
all material respects, the consolidated financial condition of the Company as of
the respective dates and the results of operations and cash flows of the Company
for the respective periods indicated therein, as applicable, subject to, in the
case of the Interim Financials the absence of notes and schedules and normal
year-end adjustments (but only to the extent not material in the aggregate).


(iii)    The books and records of the Company and its Subsidiaries in all
material respects have been, and are being, maintained in accordance with
applicable Laws and accounting requirements and reflect only actual
transactions.


(iv)    McGladry & Pullen, LLP, which has expressed its opinion with respect to
the consolidated financial statements of the Company for the years ended
December 31,
2009, 2010 and 2011 were as of the date of such opinion independent public
accountants, within the meaning of the Code of Professional Conduct of the
American Institute of Certified Public Accountants.


(g)    Reports; Books and Records.


(i)    Since January 1, 2009, each of the Company and each of its Subsidiaries
has timely filed or furnished all reports, registrations, documents, filings,
statements and submissions, together with any amendments thereto, that it was
required to file with or furnish to any Governmental Entity (the foregoing,
collectively, the “Company Reports”)




--------------------------------------------------------------------------------



and has paid all fees and assessments due and payable in connection therewith.
As of their respective dates of filing or furnishing, or, if amended, as of the
date of the last such amendment prior to the date of this Agreement, the Company
Reports complied in all material respects with all statutes and applicable rules
and regulations of the applicable Governmental Entities. As of the date of this
Agreement, there are no outstanding comments from any Governmental Entity with
respect to any such Company Report.
With respect to all other Company Reports filed since January 1, 2009 or to be
filed subsequent to the date of this Agreement and prior to the Closing, the
Company Reports will be complete and accurate in all material respects as of
their respective dates, or the dates of their respective amendments. Except for
normal examinations conducted by a Governmental Entity in the regular course of
the business of the Company and its Subsidiaries, no Governmental Entity has
initiated any proceeding or, to the Knowledge of the Company, investigation into
the business or operations of the Company or any of


its Subsidiaries since January 1, 2009. There are no unresolved violations set
forth in any report relating to any examinations or inspections by any
Governmental Entity of any of the Company and its Subsidiaries. The Company and
its Subsidiaries have fully resolved all “matters requiring attention,” “matters
requiring immediate attention,” “matters requiring enhancements” and similar
items as identified by any such Governmental
Entity.


(ii)    Neither the Company nor any of its Subsidiaries is required to file
periodic reports with the SEC pursuant to Sections 13 or 15(d) of the Exchange
Act.


(iii)    The records, systems, controls, data and information of each of the
Company and each of its Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or its Subsidiaries or their accountants
(including all means of access thereto and therefrom), except as would not
reasonably be expected to have a material adverse effect on the Company’s system
of internal accounting controls.


(iv)    Each of the Company and each of its Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, and that (1)
transactions are executed in accordance with management’s general or specific
authorization, (2) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets, (3) access to assets is
permitted only in accordance with management’s general or specific authorization
and (4) the recorded amount for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.


(h)    Assets. The Company or one of its Subsidiaries owns and has good and
marketable title to all real property, and owns the other assets, that are
reflected in the audited statement of financial condition of the Company as of
December 31, 2011 as being owned by the Company or one of its Subsidiaries
(except properties sold or otherwise disposed of since the




--------------------------------------------------------------------------------



date thereof in the ordinary course of business), free and clear of any claims,
liens, charges, security interests or encumbrances of any nature whatsoever,
except for Permitted Liens. Such assets owned by the Company include all assets
necessary for the conduct of the business of the Company and its Subsidiaries.
To the Company’s Knowledge, with respect to the real property leased or
subleased to the Company or its Subsidiaries (the “Leased Real Property”) and
with respect to any personal property leased to the Company or its Subsidiaries,
the lease or sublease for such property is valid, legally binding, enforceable
and in full force and effect, and neither the Company nor any of its
Subsidiaries is in breach of or default under such lease or sublease,
and no event has occurred which, with notice, lapse of time or both, would
constitute a breach or default by any of the Company or its Subsidiaries or
permit termination, modification or acceleration by any third party thereunder,
or prevent, materially delay or materially impair the consummation of the
transactions contemplated by this Agreement except in each case, for such
invalidity, failure to be binding, unenforceability, ineffectiveness, breaches,
defaults, terminations, modifications, accelerations or repudiations that would
not, individually or in the


aggregate, reasonably be expected to have a Company Material Adverse Effect. All
material items of equipment and other tangible assets owned by or leased to the
Company and its Subsidiaries are sufficient for the uses to which they are being
put, to the Company’s Knowledge are in good and safe condition and repair
(ordinary wear and tear excepted), and are sufficient for the conduct of the
business of the Company and its Subsidiaries in the manner in which such
business is currently being conducted.


(i)    Taxes. Except as set forth in Section 3.02(i) of the Company Disclosure
Schedule, to the Company’s Knowledge: (1) each of the Company and each of its
Subsidiaries has duly and timely filed (including, pursuant to applicable
extensions) all Tax Returns required to be filed by it and all such Tax Returns
are correct and complete in all material respects; (2) each of the Company and
each of its Subsidiaries has paid in full all material Taxes due or made
adequate provision in the financial statements of the Company (in accordance
with GAAP) for any such Taxes, whether or not shown as due on such Tax Returns;
(3) no deficiencies for any Taxes have been proposed, asserted or assessed, in
each case in writing, against or with respect to any Taxes due by, or Tax
Returns of, the Company or any of its Subsidiaries which deficiencies have not
since been resolved; (4) there are no Encumbrances for Taxes upon the assets of
either the Company or its Subsidiaries; (5) neither the Company nor any of its
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in any distribution occurring during the last two (2) years in which the parties
to such distribution treated the distribution as one to which Code Section 355
is applicable; (6) neither the Company nor any of its Subsidiaries has engaged
in any “listed transaction” within the meaning of
Treasury Regulations section 1.6011-4(b)(2); (7) neither the Company nor any of
its Subsidiaries has engaged in a transaction of which it made disclosure to any
taxing authority to avoid
penalties under Section 6662(d) or any comparable provision of state, foreign or
local Law; (8) neither the Company nor any of its Subsidiaries has participated
in any “tax amnesty” or similar program offered by any taxing authority to avoid
the assessment of penalties or other additions to Tax; (9) the Company and each
of its Subsidiaries have complied in all material respects with all requirements
to report information for Tax purposes to any individual or taxing authority,
and have collected and maintained all material certifications and documentation
in valid and
complete form with respect to any such reporting obligation, including, without
limitation, valid Internal Revenue Service Forms W-8 and W-9; (10) no written
claim has been made within the




--------------------------------------------------------------------------------



past three (3) years by a Tax authority in a jurisdiction where the Company or
any of its Subsidiaries, as the case may be, does not file Tax Returns that the
Company, Company Bank or any of the Company’s other Subsidiaries, as the case
may be, is or may be subject to Tax by that jurisdiction; (11) neither the
Company nor any of its Subsidiaries has granted any currently effective waiver,
extension or comparable consent regarding the application of the statute of
limitations with respect to any Taxes or Tax Return that is outstanding, nor has
any request for any such waiver or consent been made; (12) neither the Company
nor any of its Subsidiaries has been or is in violation (or with notice or lapse
of time or both, would be in violation) of any applicable Law relating to the
payment or withholding of Taxes (including, without limitation, withholding of
Taxes pursuant to Sections 1441 and 1442 of the Code or any similar provisions
of state, local or foreign law); (13) each of the Company and each of its
Subsidiaries has duly and timely withheld from employee salaries, wages and
other compensation and paid over to the appropriate taxing authority all amounts
required to be so withheld and paid over under all applicable Laws; (14) no
audits or investigations by any taxing authority relating to any Tax Returns of
any of the Company or any of its Subsidiaries is in progress, nor has the
Company or


any of its Subsidiaries received written notice from any taxing authority of the
commencement of any audit not yet in progress; (15) there are no outstanding and
currently effective powers of attorney enabling any person or entity not a party
to this Agreement to represent the Company or any of its Subsidiaries with
respect to Tax matters other than its accountants or attorneys; (16) neither the
Company nor any of its Subsidiaries has applied for, been granted, or agreed to
any accounting method change for which it will be required to take into account
any adjustment
under Code Section 481 after the Closing; (17) neither the Company nor any of
its Subsidiaries has undergone an “ownership change” within the meaning of Code
Section 382(g); (18) neither the Company nor any of its Subsidiaries is liable
for Taxes of any other Person (other than the Company or any of its
Subsidiaries) pursuant to a tax indemnity, tax sharing or other similar
agreement (other than pursuant to lease agreements, loan agreements, financing
arrangements or commercial agreements entered into in the ordinary course of
business); (19) neither the Company nor any of its Subsidiaries has any
liability for any tax under Treasury Regulations section 1.1502-6 (or any
similar provision of state, local or non-United States law), as a transferee or
successor, by contract or otherwise; (20) the Company is a small business
corporation as defined in Code Section 1361 and has had in effect for each
taxable year that it has been in existence a valid election to be treated as an
S corporation for federal income tax purposes under the Code and under the
income Tax laws of each state in which the Company does business under which
such an election is permitted and has made all necessary filings and elections
with respect to such status; (21) any direct or indirect Subsidiary of the
Company is a “qualified subchapter S subsidiary” within the meaning of Code
Section 1361(b)(3)(B) and has been a qualified subchapter S subsidiary at all
times that it has been in existence; (22) to the Company’s Knowledge, each
stockholder of the Company currently satisfies, and throughout such period as
such stockholder has been a stockholder of the Company has satisfied, all
criteria for a stockholder of a “small business corporation” and a “Subchapter S
corporation,” each as
defined in the Code; (23) to the Company’s Knowledge, no stockholder has made
any filing with the Internal Revenue Service (the “IRS”), or has taken any other
action, resulting in termination of the election to be treated as an S
corporation for federal income tax purposes under the Code; and (24) neither the
Company nor any Subsidiary would be liable for any Tax under Code
Section 1374 (or under any comparable provision of state law) if its assets were
sold for their fair market value as of the Closing Date.




--------------------------------------------------------------------------------





(j)    Absence of Certain Changes. Since December 31, 2011, and except as
Previously Disclosed, (i) the Company and its Subsidiaries have conducted their
respective businesses in all material respects in the ordinary course of
business and consistent with past practice, (ii) the Company has not made or
declared any distribution in cash or in kind to its stockholders or
issued or repurchased any shares of its capital stock or other equity interests,
(iii) there has been no material change in any method of accounting or
accounting practice by the Company or any of its Subsidiaries (except, in each
case, as indicated in the Financial Statements or in the notes thereto), (iv) no
fact, event, change, condition, development, circumstance or effect has occurred
that has had, or would reasonably be expected to have, a Company Material
Adverse Effect, and (v) no material default (or event which, with notice or
lapse of time, or both, would constitute a material default) exists on the part
of the Company or any of its Subsidiaries or, to their Knowledge, on the part of
any other party, in the due performance and observance of any term, covenant or
condition of any Contract to which the Company or any of its Subsidiaries is a
party
and which is, individually or in the aggregate, material to the financial
condition of the Company and its Subsidiaries, taken as a whole.


(k)    No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any liabilities or obligations of any nature, or is an obligor
under any guarantee, keepwell or other similar Contract (absolute, accrued or
contingent) or otherwise except for (i) liabilities or obligations reflected in
or reserved against in the Company’s consolidated balance sheet as of December
31, 2011 and (ii) liabilities that have arisen since December 31, 2011 in the
ordinary course of business and consistent with past practice and that have
either been Previously Disclosed or would not have, individually or in the
aggregate, a Company Material Adverse Effect.


(l)    Commitments and Contracts.


(i)    The Company has provided to Acquirer or its representatives true, correct
and complete copies of each Material Contract to which the Company or any of its
Subsidiaries is, as of the date hereof, a party or subject. “Material Contract”
means each of the following (whether written or oral):


(1)    any Contract with respect to the employment or service of any current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries, in each case involving an annual base salary, annual fee or
other form of cash compensation, as applicable, to be paid by the Company or any
of its Subsidiaries in excess of $50,000, or any Contract with a current or
former director, officer or employee with change-in-control or severance or
other provisions resulting in or causing the acceleration of any compensation
benefit upon a change in control or termination of employment following a change
in control;


(2)    any Contract containing any standstill or similar agreement pursuant to
which one Person has agreed not to acquire assets or securities of another
Person;






--------------------------------------------------------------------------------



(3)    any Related Party Contract;


(4)    any Contract (A) that restricts the ability of the Company or any of its
Subsidiaries to compete in any business or geographic area or any particular
medium or (B) that grants a Person other than the Company or any of its
Subsidiaries “most favored nation” status or “exclusivity” or similar rights;


(5)    any Contract involving the payment or receipt of royalties or
similar payments of more than $25,000 in the aggregate calculated based upon the
revenues or income of the Company or its Subsidiaries or income or revenues
related to any product or service of the Company or any of its Subsidiaries;


(6)    any Contract with a labor union or guild (including any collective
bargaining agreement);


(7)    any Contract which grants any person a right of first refusal, right of
first offer or similar right with respect to any material properties, assets or
businesses of the Company or any of its Subsidiaries, other than with respect to


real estate acquired by Company Bank or a Subsidiary of Company Bank through
foreclosure or by deed in lieu of foreclosure;


(8)    any Contract (A) having as its principal subject matter the agreement of
the Company or any of its Subsidiaries to indemnify any Person, (B) providing
for indemnification by the Company or any of its Subsidiaries of any Person and
that could reasonably be expected to result in an indemnification obligation of
the Company or any of its Subsidiaries in excess of $25,000, or (C) providing
for indemnification by the Company or any of its Subsidiaries of any current or
former director, officer or employee of the Company or any of its Subsidiaries;


(9)    any Contract that contains a put, call or similar right pursuant to which
the Company or any of its Subsidiaries could be required to purchase or sell, as
applicable, assets that have a fair market value or purchase price of more than
$25,000 or any equity interests of any Person;


(10)    any indenture, mortgage, promissory note, loan agreement, guarantee,
sale and leaseback agreement, capitalized lease or other agreement or commitment
for the borrowing by the Company or any of its Subsidiaries of money or the
deferred purchase price of property in excess of $100,000 (in either case,
whether incurred, assumed, guaranteed or secured by any asset), or any Contract
including provisions whereby the Company or any of its Subsidiaries is
guaranteeing the obligations of or agreeing to provide financial support to or
on behalf of a Person (other than to or on behalf of the Company or one of its
Subsidiaries);


(11)    any lease of real property that provides for annual payments of




--------------------------------------------------------------------------------



$25,000 or more;


(12)    any license, franchise or similar Contract material to the business and
operations of the Company and its Subsidiaries that provides for annual payments
of $25,000 or more;


(13)    any Contract for the purchase, sale or lease of materials, supplies,
goods, services, equipment or other assets (other than those specified elsewhere
in this definition) that provides for either (A) annual payments or obligations
of
$25,000 or more, or (B) aggregate payments or obligations of $100,000 or more;


(14)    any partnership, joint venture or other similar agreement or
arrangement;


(15)    any Contract pursuant to which (A) the Company or any of its
Subsidiaries grants a license or other right to use any registered and/or
applied for Proprietary Right that is owned or purported to be owned by the
Company or any of its Subsidiaries (a “Company Proprietary Right”) to a third
person and (B) a third person grants a license or other right to the Company or
any of its


Subsidiaries to any Proprietary Rights (but excluding licenses to commercially
available “click-wrap” or “shrink-wrap” software);


(16)    any Contract relating to the acquisition or disposition of any material
business or material assets (whether by merger, sale of stock or assets or
otherwise), which acquisition or disposition is not yet complete or where such
Contract contains continuing material obligations of the Company or any of its
Subsidiaries;


(17)    any memorandum of understanding, formal or informal agreement or consent
decree entered into with a Governmental Entity;


(18)    any Contract that provides for the imposition of any material
Encumbrance on any assets of the Company.


(ii)    To the Knowledge of the Company, each of the Material Contracts to which
the Company or any of its Subsidiaries is a party or subject is valid and
binding on the Company or its Subsidiaries, as the case may be and, to the
Knowledge of the Company, each other party thereto, and is in full force and
effect, except for such failures to be valid and binding or to be in full force
and effect as would not be reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect. To the Knowledge of the Company,
there is no default under any such Contracts by the Company or its Subsidiaries,
or to the Knowledge of the Company, by the other party thereto, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by the Company or its Subsidiaries or to the
Knowledge of the Company, by the other party thereto, in each case except as
would not




--------------------------------------------------------------------------------



reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.


(m)    Litigation and Other Proceedings. Except as set forth in Section 3.02(m)
of the Company Disclosure Schedule, there are no pending or, to the Knowledge of
the Company, threatened, legal, administrative, arbitral or other proceedings,
claims, actions, or pending or, to the Knowledge of the Company, threatened
governmental or regulatory investigations of any nature (i) against the Company
or any of its Subsidiaries (excluding those of the type contemplated by the
following clause (ii)) which would reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect or (ii) challenging the
validity or propriety of the transactions contemplated by this Agreement. Except
as set forth in Section 3.02(m) of the Company Disclosure Schedule, to the
Knowledge of the Company, there is no injunction, order, judgment, decree or
regulatory restriction imposed upon the Company, any of its Subsidiaries or the
assets of the Company or any of its Subsidiaries. The representations and
warranties set forth in this Section 3.02(m) shall not apply to any collection
litigation or proceedings in the ordinary course related to the Company Bank’s
loan portfolio that involve amounts not exceeding $500,000.


(n)    Compliance with Laws.


(i)    The business of each of the Company and each of its Subsidiaries has been
since January 1, 2009, and is being, conducted in accordance with all material
applicable Laws and written regulatory guidelines, including the Equal Credit
Opportunity Act (15
U.S.C. Section 1691 et seq.), the Fair Housing Act (420 U.S.C. Section 3601 et
seq.), the Community Reinvestment Act of 1977, the Home Mortgage Disclosure Act
(12 U.S.C. Section 2801 et seq.), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.), Title III
of the USA Patriot Act, the Interagency Policy Statement on Retail Sales of
Nondeposit Investment Products and all other applicable bank secrecy laws, fair
lending laws and other laws relating to discriminatory business practices and
any Order issued with respect to anti-money laundering by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) and any other anti-money
laundering statute, rule or regulation, except for violations that, individually
or in the aggregate, would not reasonably be expected to
have a Company Material Adverse Effect. Each of the Company and each of its
Subsidiaries has all permits, licenses, franchises, authorizations, orders and
approvals of, and have made all filings, applications and registrations with,
Governmental Entities that are required in order to permit them to own or lease
their properties and assets and to carry on their business as presently
conducted. Each of the Company and each of its Subsidiaries has since January 1,
2009 complied in all material respects with and is not in default or violation
in any material respect of, and none of them is under investigation with respect
to, or has been threatened to be charged with or given notice of, any material
violation of, any applicable Law or Order of any Governmental Entity. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any restriction on the business or properties of the Company
or any of its Subsidiaries that remains in effect. Neither the Company nor any
of its Subsidiaries has received any written notification or communication from
any Governmental Entity that it may disclose pursuant to applicable Law (1)
asserting that the Company or any of its




--------------------------------------------------------------------------------



Subsidiaries is not in material compliance with any statutes, regulations or
ordinances, (2)
threatening to revoke any permit, license, franchise, authorization, order or
approval or (3) threatening or contemplating revocation or limitation of, or
which would have the effect of revoking or limiting, FDIC deposit insurance.


(ii)    To the Company’s Knowledge, neither the Company nor any of its
Subsidiaries, nor any director, officer, employee or Affiliate of either the
Company or
any of its Subsidiaries, nor any agent or other Person acting on behalf of the
Company or any of its Subsidiaries is currently subject to any sanctions
administered by OFAC.


(iii)    The operations of each of the Company and each of its Subsidiaries are
and have been conducted at all times since December 31, 2008 in compliance with
the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or
enforced by any applicable Governmental Entity (collectively, the “Anti-Money
Laundering Laws”) and no action, suit or proceeding by or before any
Governmental Entity involving the Company and/or any of its Subsidiaries with
respect to the Anti- Money Laundering Laws is pending or, to the Knowledge of
the Company, threatened.


(iv)    The Company and each of its Subsidiaries that is an insured depositary
institution is in compliance in all material respects with the applicable
provisions of the Community Reinvestment Act of 1977 and the regulations
promulgated thereunder and has received a Community Reinvestment Act rating of
“satisfactory” in its most recently completed exam, and the Company has no
knowledge of the existence of any fact or circumstance or set of facts or
circumstances which would reasonably be expected to result in the Company or any
such Subsidiary having its current rating lowered.


(o)    Fiduciary Accounts; Trust. Each of the Company and each of its
Subsidiaries has properly administered in all material respects all accounts for
which it acts as a fiduciary, including accounts for which it serves as a
trustee, agent, custodian, personal representative, guardian, conservator or
investment advisor, in accordance with the terms of the governing documents and
applicable Law. To the Company’s Knowledge, none of the Company, any of its
Subsidiaries, or any director, officer or employee of the Company or of any of
its Subsidiaries, has committed any breach of trust or fiduciary duty with
respect to any such fiduciary account, and the accountings for each such
fiduciary account are true and correct, and accurately reflect,
in all material respects the assets of such fiduciary account.


(p)    Employees. No Employees of the Company or any of its Subsidiaries are
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such Employees. No labor organization or
group of Employees of the Company or any of its Subsidiaries has made a demand
for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Knowledge of the Company, threatened to be brought
or filed with the National Labor Relations Board or any other labor relations
tribunal or authority. The Company and its Subsidiaries are in compliance with
all notice and other requirements under the Worker Adjustment and Retraining
Notification Act of 1988 and any other similar applicable foreign, state, or
local Laws relating to facility closings and layoffs. All independent
contractors




--------------------------------------------------------------------------------



of the Company are properly classified in such capacity under applicable state
and federal Law. The Company and each Subsidiary have complied in all material
respects with all applicable Laws pertaining to employment, including those
relating to wages, hours, employment discrimination, sexual harassment, workers’
compensation, affirmative action plans, laws guaranteeing rights to leave and
compensation, occupational safety and health, the payment or withholding of
Taxes, and any similar Laws, and there are no proceedings, claims or actions
pending or, to the Company’s Knowledge, threatened against the Company or the
Subsidiaries related to such matters.


(q)    Company Benefit Plans.


(i)    (1) Section 3.02(q)(i) of the Company Disclosure Schedule sets forth a
complete list of each Benefit Plan. With respect to each Benefit Plan, the
Company and its Subsidiaries have complied, and are now in compliance, in all
material respects, with all provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Code and all laws and regulations applicable
to such Benefit Plan; and (2) each Benefit Plan has been administered in all
material respects in accordance with its terms. “Benefit Plan” means any
employee welfare benefit plan within the meaning of Section 3(1) of ERISA, any
employee pension benefit plan within the meaning of Section 3(2) of


ERISA, and any bonus, incentive, deferred compensation, vacation, stock
purchase, stock option, phantom stock, severance, employment, change of control
or fringe benefit plan, program, agreement or policy sponsored, maintained or
contributed to or required to be contributed to by the Company or any of its
Subsidiaries or by any trade or business, whether or not incorporated, that
together with the Company or any of its Subsidiaries would be deemed a “single
employer” within the meaning of Section 414 of the Code (an “ERISA Affiliate”),
or to which the Company, Company Bank, any of the Company’s other Subsidiaries
or any of their respective ERISA Affiliates is party, whether written or oral,
in each case for the benefit of any director, former director, employee or
former employee of the Company or any of its Subsidiaries. No Benefit Plan is
maintained outside the jurisdiction of the United States, or covers any employee
residing or working outside of the United States.


(ii)    With respect to each material Benefit Plan and also each Benefit Plan
(whether or not material) that is intended to be tax-qualified under Section
401(a) of the Code, the Company has heretofore delivered or made available to
Acquirer true and complete copies of each of the following documents: (1) a copy
of the Benefit Plan and any amendments thereto (or if the Benefit Plan is not a
written plan, a description thereof); (2) a copy of the two (2) most recent
annual reports and actuarial reports, if required under ERISA; (3) a copy of the
most recent Summary Plan Description, if required under ERISA with respect
thereto; (4) if the Benefit Plan is funded through a trust or any third-party
funding vehicle, a copy of the trust or other funding agreement and the latest
financial statements thereof; and (5) the most recent determination letter
received from the IRS with respect to each Benefit Plan intended to qualify
under Section
401(a) of the Code.






--------------------------------------------------------------------------------



(iii)    No claim has been made, or to the Knowledge of the Company threatened,
against the Company or any of its Subsidiaries related to any Benefit Plan,
including, without limitation, any claim related to the purchase of employer
securities or to expenses or fees paid under any defined contribution pension
plan other than ordinary course
claims for benefits.


(iv)    No Benefit Plan is subject to Title IV of ERISA or described in Section
3(37) of ERISA, and none of the Company, any of its Subsidiaries or any of their
ERISA Affiliates has at any time within the past six (6) years sponsored or
contributed to, or has or had within the past six (6) years any liability or
obligation in respect of, any plan subject to Title IV or described in Section
3(37) of ERISA. The Company has not incurred any current or projected liability
in respect of post-retirement health, medical or life insurance benefits for the
Employees, except as required to avoid an excise tax under Section 4980B of the
Code or comparable state benefit continuation laws. The Company or its
Subsidiaries may amend or terminate any Benefit Plan that provides for retiree
medical or life benefits at any time without incurring any liability thereunder
other than
in respect of claims incurred prior to such amendment or termination.


(v)    Each Benefit Plan intended to be tax-“qualified” under Section 401(a) of
the Code and the related trust have received a favorable determination letter
from the IRS as to qualification of the Benefit Plan under Section 401(a) of the
Code and exemption of


the related trust from taxation under Section 501(a) of the Code that has not
been revoked, and, to the Company’s Knowledge, no circumstances exist and no
events have occurred that could reasonably be expected to adversely affect the
qualified status of any such Benefit Plan or the tax exempt status of the
related trust. To the extent any Benefit Plan is required to be funded under
ERISA or the Code, it is so funded and all contributions required to be made by
applicable law have been timely made.


(vi)    None of the Company, any of its Subsidiaries, any Benefit Plan, any
trust created under any Benefit Plan, or any trustee or administrator of any
Benefit Plan has engaged in a transaction in connection with which the Company
or any of its
Subsidiaries, any plan, any such trust, or any trustee or administrator thereof,
or any party dealing with any plan or any such trust could reasonably be
expected to be subject to either a material civil penalty assessed pursuant to
Sections 409 or 502(i) of ERISA or a material tax imposed pursuant to Sections
4975 or 4976 of the Code.


(vii)    To the Company’s Knowledge, each Benefit Plan and each Material
Contract described in Section 3.02(l)(i)(1) that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code and associated
Treasury Department guidance has (1) between January 1, 2005 and December 31,
2008, been operated in all material respects in good faith compliance with
Section 409A of the Code and Notice 2005-01 and (2) since January 1, 2009 (or
such later date permitted under applicable guidance), been operated in
compliance with, and is in documentary compliance with, in all material
respects, Section 409A of the Code and IRS regulations and guidance thereunder.
All Company Options granted by the Company or any of its Subsidiaries to any
current or former employee or director have been granted with a per




--------------------------------------------------------------------------------



share exercise price at least equal to the fair market value of the underlying
stock on the date the Company Option was granted, within the meaning of Section
409A of the Code and associated Treasury Department guidance.


(viii)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will, either alone or in
conjunction with any other event, (1) result in any payment (including
severance, unemployment compensation, “excess parachute payment” (within the
meaning of Section 280G of the Code), forgiveness of indebtedness or otherwise)
becoming due to any current or former employee, officer or director of the
Company or any of its Subsidiaries under any Benefit Plan or otherwise, (2)
increase any benefits otherwise payable under any Benefit Plan or any Material
Contract described in Section
3.02(l)(i)(1), (3) result in any acceleration of the time of payment or vesting
of any such benefits, (4) require the funding or increase in the funding of any
such benefits or (5) result in any limitation on the right of the Company or any
of its Subsidiaries to amend, merge, terminate or receive a reversion of assets
from any Benefit Plan or related trust or any Material Contract described in
Section 3.02(l)(i)(1). Neither the Company nor any of its Subsidiaries has
taken, or permitted to be taken, any action that required, and no circumstances
exist that will require the funding, or increase in the funding, of any
benefits, or will result, in any limitation on the right of the Company or any
of its Subsidiaries to amend, merge or terminate any Benefit Plan or receive a
reversion of assets from any Benefit Plan or related trust.


(r)    Risk Management Instruments. Since January 1, 2011, all derivative
instruments, including, swaps, caps, floors and option Contracts, whether
entered into for the account of the Company or any of its Subsidiaries or for
the account of a customer of the Company or any of its Subsidiaries, were
entered into (i) only in the ordinary course of business and consistent with
past practice, (ii) in accordance with prudent banking practices and in all
material respects with all applicable Laws and with the rules, regulations and
policies of applicable Governmental Entities, and (iii) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company or one of its
Subsidiaries, enforceable in accordance with its terms, subject to the
Bankruptcy and Equity Exception. Neither the Company nor any of its
Subsidiaries, nor, to the Knowledge of the Company, any other party thereto, is
in breach of any of its material obligations under any such Contract or
arrangement. The financial position of the Company and any of its Subsidiaries,
as applicable, on a consolidated basis under or with respect to each such
derivative instrument has been reflected in its books and records and the books
and records of such Subsidiaries in accordance with GAAP consistently applied.


(s)    Agreements with Regulatory Agencies. Except as set forth in Section
3.02(s) of the Company Disclosure Schedule, neither the Company nor any of its
Subsidiaries is subject to any cease-and-desist order or other enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or has
adopted any board resolutions at the request of, any Governmental Entity (each
type of item referred to in this sentence, a “Regulatory Agreement”), nor has
the Company or any of its Subsidiaries been advised in writing, or, to the
Knowledge of the Company, orally, since January




--------------------------------------------------------------------------------



1, 2009 by any Governmental Entity that it is considering issuing, initiating,
ordering, or requesting any such Regulatory Agreement. The Company and each
Subsidiary are in compliance in all material respects with each Regulatory
Agreement to which it is a party or subject, and since January 1, 2009 neither
the Company nor any of its Subsidiaries has received any notice from any
Governmental Entity indicating that either the Company or any of its
Subsidiaries is not in compliance in all material respects with any such
Regulatory Agreement. Without limiting the foregoing, each of the Company and
each of its Subsidiaries, to the Knowledge of the Company, is and has been in
compliance in all respects with the standards of conduct set forth in the
Consent Order, dated May 16, 2012, issued by the FDIC and the Illinois
Department except as set forth in Section 3.02(s) of the Company Disclosure
Schedule.


(t)    Environmental Liability.


(i)    The Company and its Subsidiaries have at all times, and at the Closing
Date will have, complied in all material respects with all Laws, regulations,
ordinances, requirements of any Governmental Entity, and orders relating to
public health, safety or the environment (“Environmental Laws”), including all
laws, regulations, ordinances and orders relating to releases, discharges,
emissions or disposals to air, water, land or groundwater, to the withdrawal or
use of groundwater, to the use, handling or disposal of polychlorinated
biphenyls, asbestos, mold or urea formaldehyde, to the treatment,
storage, disposal or management of, or to exposure to, any substance regulated
pursuant to any Environmental Law, including any hazardous substances,
pollutants,


contaminants, toxic, hazardous or other controlled, prohibited or regulated
substances
(“Hazardous Substances”).


(ii)    In addition, and irrespective of such compliance, (and to its Knowledge
with respect to any real estate acquired by Company Bank or a Subsidiary of
Company Bank through foreclosure or by deed in lieu of foreclosure) neither the
Company nor any of its Subsidiaries is subject to any liability for any exposure
to any Hazardous Substance or any contamination, environmental remediation or
clean-up obligations pursuant to any Environmental Law including any liability
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (“CERCLA”), or the Resource Conservation and Recovery Act of 1976, in
each case which liability, individually or in the aggregate, would reasonably be
expected to have a material impact on the consummation of the transactions
contemplated by this Agreement.


(iii)    There are no legal, administrative, arbitral or other proceedings,
claims, actions or notices of any nature seeking to impose, or that would
reasonably be expected to result in the imposition of, on the Company or any of
its Subsidiaries, any liability or obligation of the Company or any of its
Subsidiaries with respect to any Environmental Law. There is no private or
governmental, environmental health or safety investigation
or remediation activity of any nature arising under any Environmental Law
pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries or any property in which the Company or any of its
Subsidiaries has taken a security interest having a book value in excess of
$250,000, to the Knowledge of the Company there is no reasonable basis for, or
circumstances that would reasonably be




--------------------------------------------------------------------------------



expected to give rise to, any such proceeding, claim, action, investigation or
remediation; and neither the Company nor any of its Subsidiaries is subject to
any agreement, letter or memorandum or Order by or with any Governmental Entity
or any indemnity or other Contract with any third party that would reasonably be
expected to impose any such environmental obligation or liability.


(iv)    To the Company’s Knowledge, no property currently or formerly owned or
operated by the Company or any of its Subsidiaries was contaminated with any
Hazardous Substance during or prior to such period of ownership or operation in
a manner that would result in any liability that could reasonably be expected to
have, individually or in the aggregate, a material impact on the Company or any
of its Subsidiaries, taken as a whole, or a material impact on the consummation
of the transactions contemplated by this Agreement.


(v)    The Company has made available to Acquirer copies of all material
environmental reports, studies, assessments, sampling data and other material
environmental documents in its possession as of the date hereof relating to the
Company, its Subsidiaries or their current or former properties and properties,
including real estate acquired through foreclosure or by deed in lieu of
foreclosure.


(vi)    Each of the Company and each of its Subsidiaries complies with all FDIC
guidelines concerning environmental due diligence and risk management in
lending, loan


administration, workout and foreclosure activities including FDIC Bulletin
FIL-14-93, and update FIL-98-2006.


(u)    Loan Portfolio.


(i)    Except as set forth in Section 3.02(u)(i) of the Company Disclosure
Schedule, as of the date hereof, neither the Company nor any of its Subsidiaries
is a party to any written or oral (1) loan, loan agreement, note or borrowing
arrangement (including leases, credit enhancements, commitments, guarantees and
interest-bearing assets) (collectively, “Loans”), under the terms of which the
obligor was, as of March 31, 2013, over ninety (90) days delinquent in payment
of principal or interest or, to the Knowledge of the Company, in default of any
other material provision or (2) Loan with any director, executive officer or
five percent or greater stockholder of the Company or any of its Subsidiaries,
or to the Knowledge of the Company, any person, corporation or enterprise
controlling, controlled by or under common control with any of the foregoing.
Section
3.02(u)(i) of the Company Disclosure Schedule sets forth (1) all of the Loans of
the Company or any of its Subsidiaries that as of March 31, 2013 were classified
by the Company as “Other Loans Specially Mentioned,” “Special Mention,”
“Substandard,” “Doubtful,” “Loss,” “Classified,” “Criticized,” “Credit Risk
Assets,” “Concerned Loans,” “Watch List” or words of similar import, together
with the principal amount of and accrued and unpaid interest on each such Loan
as of March 31, 2013 and the identity of the borrower thereunder (and since
January 1, 2011 there have been no such




--------------------------------------------------------------------------------



classifications by any Governmental Entity that are not so classified by the
Company), (2) by category of Loan (i.e., commercial, consumer, or other commonly
used category designation), all the Loans of the Company or any of its
Subsidiaries that as of March 31,
2013 were classified as such, together with the aggregate principal amount of
and aggregate accrued and unpaid interest on such Loans by category as of March
31, 2013, and (3) each asset of the Company that as of March 31, 2013 was
classified as “Other Real Estate Owned” and the book value thereof.


(ii)    Each Loan of the Company or any of its Subsidiaries (1) is evidenced by
notes, Contracts or other evidences of indebtedness that are true, genuine and
what they purport to be, (2) to the extent secured, has been secured by valid
Encumbrances which have been perfected and (3) to the Knowledge of the Company,
is the legal, valid and binding obligation of the obligor named therein,
enforceable in accordance with its terms, subject to the Bankruptcy and Equity
Exception.


(iii)    None of the Contracts pursuant to which the Company or any of its
Subsidiaries has sold Loans or pools of Loans or participations in Loans or
pools of Loans contains any obligation to repurchase such Loans or interests
therein, or entitle the
buyer of such Loans or pools of Loans or participations in Loans or pools of
Loans or any other Person to pursue any other form of recourse against the
Company or its
Subsidiaries. Since January 1, 2009, there has not been any claim made by any
such buyer or other Person for repurchase or other similar form of recourse
against the Company or any of its Subsidiaries.


(iv)    Except as set forth in Section 3.02(u)(iv) of the Company Disclosure
Schedule, each of the Company and each of its Subsidiaries, as applicable, is
approved by and is in good standing: (1) as a supervised mortgagee by the
Department of Housing and Urban Development to originate and service Title I FHA
mortgage Loans; (2) as a
GNMA I and II Issuer by the Government National Mortgage Association; (3) by the
Department of Veterans Affairs (“VA”) to originate and service VA Loans; (4) as
a seller/servicer by the Federal National Mortgage Association and the Federal
Home Loan Mortgage Corporation to originate and service conventional residential
mortgage Loans; and (5) by the Small Business Administration (“SBA”) to
originate and service SBA Loans (each such entity being referred to herein as an
“Agency” and, collectively, the “Agencies”).


(v)    Except as set forth in Section 3.02(u)(v) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries is now nor has it ever
been since January 1, 2009 subject to any fine, suspension, settlement or other
Contract or other administrative agreement or sanction by, or any reduction in
any loan purchase
commitment from, any Governmental Entity or Agency relating to the origination,
sale or servicing of mortgage, SBA or consumer Loans. Neither the Company nor
any of its Subsidiaries has received any notice, nor does it have any reason to
believe as of the date of this Agreement, that any Agency proposes to limit or
terminate the underwriting authority of the Company or any of its Subsidiaries
or to increase the guarantee fees payable to any such Governmental Entity or
Agency.






--------------------------------------------------------------------------------



(vi)    Each of the Company and each of its Subsidiaries is and has been in
compliance in all material respects since January 1, 2008 with all applicable
federal, state and local Laws, rules and regulations, including the
Truth-In-Lending Act and Regulation Z, the Equal Credit Opportunity Act and
Regulation B, the Real Estate Settlement Procedures Act and Regulation X, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, any
regulations promulgated by the Consumer Financial Protection
Bureau, SAFE Mortgage Licensing Act of 2008, the Small Business Investment Act
of
1958, and all Agency and other investor and mortgage insurance company
requirements, relating to the origination, sale and servicing of mortgage and
consumer Loans.


(vii)    To the Company’s Knowledge, each Loan included in a pool of Loans
originated, acquired or serviced by the Company or any of its Subsidiaries (a
“Pool”) meets all eligibility requirements (including all applicable
requirements for obtaining mortgage insurance certificates and loan guaranty
certificates) for inclusion in such Pool. All such Pools have been finally
certified or, if required, recertified in accordance with all applicable laws,
rules and regulations, except where the time for certification or
recertification has not yet expired. To the Company’s Knowledge, no Pools have
been improperly certified, and no Loan has been bought out of a Pool without all
required approvals of the applicable investors.


(v)    Insurance. Each of the Company and each of its Subsidiaries maintains,
and has maintained for the four years prior to the date of this Agreement,
insurance underwritten by insurers that, to the Company’s Knowledge, are of
recognized financial responsibility, of the types and in the amounts that the
Company and its Subsidiaries reasonably believe are adequate


for their respective businesses, including insurance covering all real and
personal property owned or leased by the Company or any of its Subsidiaries
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against, with such deductibles as are customary, to the
Company’s Knowledge, for companies in the same or similar business. True,
correct and complete copies of all policies and binders of insurance currently
maintained in respect of the assets, properties, business, operations,
employees, officers or directors of the Company and its Subsidiaries, excluding
such policies pursuant to which the Company, any of its Subsidiaries or an
Affiliate of any of them acts as the insurer and which are identified with
respective expiration dates on Section 3.02(v) of the Company Disclosure
Schedule (collectively, the “Company Insurance Policies”), and all written
correspondence relating to any material
claims made since December 31, 2011 under the Company Insurance Policies, have
been previously made available to Acquirer. All of the Company Insurance
Policies are, to the Company’s Knowledge, in full force and effect, the premiums
due and payable thereon have been or will be timely paid through the Closing
Date, and there is no breach or default (and no condition exists or event has
occurred which, with the giving of notice or lapse of time or both, would
constitute such a breach or default) by the Company or any of its Subsidiaries
under any of the Company Insurance Policies or, to the Knowledge of the Company,
by any other party to
the Company Insurance Policies, except for any such breach or default that would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. Neither the Company nor any of its Subsidiaries has
received any written notice of cancellation
or non-renewal of any such Company Insurance Policy nor, to the Knowledge of the
Company, is the termination of any such policies threatened.




--------------------------------------------------------------------------------





(w)    Intellectual Property. The Company and its Subsidiaries own or otherwise
have a valid license to use all trademarks, service marks and trade names
(including any registrations or applications for registration of any of the
foregoing) (collectively, the “Company Intellectual Property”) necessary to
carry on their business substantially as currently conducted, except
where such failures to own or validly license such Company Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect. Neither the Company nor any such Subsidiary has
received any notice of infringement of or conflict with, and to the Knowledge of
the Company, there are no infringements of or
conflicts with, the rights of others with respect to the use of any Company
Intellectual Property which would, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.


(x)    Brokers and Finders. None of the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company or any of its Subsidiaries, in connection
with this Agreement or the transactions contemplated hereby, except that the
Company has employed FIG Partners LLC as its financial advisor in connection
therewith.


(y)    Related Party Transactions.


(i)    Except as set forth in Section 3.02(y)(i) of the Company Disclosure
Schedule or as part of the normal and customary terms of an individual’s
employment or


service as a director, neither the Company nor any of its Subsidiaries is party
to any extension of credit (as debtor, creditor, guarantor or otherwise),
Contract for goods or services, lease or other Contract with any (1) Affiliate,
(2) insider or related interest of an insider, (3) stockholder owning five
percent (5%) or more of the outstanding Common Stock or related interest of such
a stockholder or (4) employee who is not an executive officer (other than credit
and consumer banking transactions in the ordinary course of business) (each, a
“Related Party Contract”). For purposes of the preceding sentence, the terms
“insider,” “related interest,” and “executive officer” shall have the meanings
assigned in the Federal Reserve’s Regulation O.


(ii)    Each of the Company, Company Bank and each of the Company’s other
Subsidiaries is in compliance with, and has since December 31, 2006, complied
with, Sections 23A and 23B of the Federal Reserve Act, its implementing
regulations, and Federal Reserve Board Regulation O.


















--------------------------------------------------------------------------------



ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF ACQUIRER AND MERGER SUB


Section 4.01 Representations and Warranties of Acquirer and Merger Sub. Acquirer
and
Merger Sub hereby represent and warrant to the Company, that, except as
Previously Disclosed:
(a)
Organization, Good Standing and Qualification.

(i)    Each of Acquirer and Merger Sub is duly organized, validly existing and
in good standing under the laws of State of Delaware. Acquirer is a bank holding
company duly registered under the BHCA and meets the applicable requirements for
qualification as such. Each of Acquirer and Merger Sub has all corporate power
and authority necessary to own or lease all the assets owned or leased by it and
to conduct its business as such business is now being conducted, except any
failures to have such power or authority that could not, individually or in the
aggregate, reasonably be expected to have or result in any material adverse
impact on Acquirer or Merger Sub. Each of Acquirer and Merger Sub is duly
licensed or qualified to do business and in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities requires such licensure or qualification and in which Acquirer or
Merger Sub, owns or leases real property, other than any failures to be so
licensed or qualified that could not reasonably be expected to have or result in
any material adverse impact on Acquirer or Merger Sub, respectively. The
certificates of incorporation of Acquirer and Merger Sub comply with applicable
Laws. A true, complete and correct copy of each of the certificates of
incorporation and bylaws of Acquirer and Merger Sub, as amended and currently in
effect, has been delivered or made available to the Company.


(ii)    Acquirer Bank is a commercial bank, duly organized, validly existing and
in good standing under the Laws of the State of California. Acquirer Bank
engages only in activities permitted by Law. Acquirer Bank has all requisite
corporate power and authority to own, operate and lease its properties and to
carry on its business as it is currently being conducted (including all
requisite authority to operate outside California


where applicable) and is in good standing and is duly qualified to do business
in each jurisdiction in which the character of its properties owned or held
under lease or the nature of its business makes such qualification necessary.
Acquirer Bank’s deposit accounts are insured by the FDIC to the fullest extent
permitted under applicable Laws.


(b)    Authorization.


(i)    No vote of holders of capital stock of Acquirer is necessary to approve
this Agreement and the Merger and the other transactions contemplated hereby,
including under any applicable Law or the requirements of any stock exchange.
Each of Acquirer and Merger Sub has all requisite corporate power and authority
and has taken all
corporate action necessary to execute, deliver and perform its obligations under
this Agreement, and to consummate the Merger and the other transactions
contemplated hereby except for the approval of this Agreement by Acquirer as the
sole stockholder of Merger Sub (which approval of Acquirer shall occur, and
shall be effective prior to




--------------------------------------------------------------------------------



Closing). This Agreement has been duly executed and delivered by each of
Acquirer and Merger Sub and, assuming due authorization, execution and delivery
by the Company, is a valid and binding agreement of Acquirer and Merger Sub,
enforceable against each of Acquirer and Merger Sub in accordance with its
terms, subject to the Bankruptcy and Equity Exception. No other corporate
proceedings, other than the approval by Acquirer as the sole stockholder of
Merger Sub, are necessary for the execution and delivery by each of Acquirer and
Merger Sub of this Agreement, the performance by it of its
obligations hereunder or the consummation by it of the transactions contemplated
hereby.


(ii)    Acquirer’s board of directors (the “Acquirer Board”) has received the
opinion of its financial advisor, Keefe Bruyette & Woods, Inc. to the effect
that, subject to the assumptions, qualifications and limitations set forth
therein, as of the date of such opinion, the Merger Consideration is fair to
Acquirer from a financial point of view. It is
agreed and understood that such opinion is for the benefit of the Acquirer Board
only and may not be relied upon by the Company or its stockholders or by any
holders of capital stock of Acquirer.


(iii)    The Acquirer Board and the board of directors of Merger Sub have each
adopted resolutions (1) determining that this Agreement and the transactions
contemplated hereby are advisable, and in the best interests of Acquirer and
Merger Sub, as applicable, and their respective stockholders and (2) approving
this Agreement and the transactions contemplated hereby.


(iv)    Neither the execution and delivery by Acquirer and Merger Sub of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by Acquirer and Merger Sub with any of the provisions hereof, will
(1) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or result in
the loss to Acquirer or any of its Subsidiaries of any benefit or creation of
any right on the part of any third party under, or accelerate the performance
required by, or result in a right of termination or acceleration of, or result
in the creation of any Encumbrances upon any of the material properties or
assets of


Acquirer or any of its Subsidiaries under any of the terms, conditions or
provisions of (x) the certificate of incorporation or bylaws of Acquirer or the
articles of incorporation, charter, bylaws or other governing instruments of any
of its Subsidiaries or (y) any material Contract or license to which Acquirer or
any of its Subsidiaries is a party or by which it may be bound, or to which
Acquirer or any of its Subsidiaries or any of the properties or assets of
Acquirer or any of its Subsidiaries may be subject, or (2) violate any Law or
Order applicable to Acquirer or any of its Subsidiaries or any of their
respective properties or assets.


(c)    Acquirer SEC Reports.


(i)    Acquirer has filed all forms, reports, and documents required to be filed
by it with the SEC since December 31, 2011. Except to the extent available in
full without redaction on the SEC’s website through EDGAR two (2) days prior to
the date of this




--------------------------------------------------------------------------------



Agreement, Acquirer has delivered to the Company copies in the form filed with
the SEC (including the full text of any document filed subject to a request for
confidential treatment) of all forms, reports, registration statements and other
documents (other than preliminary materials if the corresponding definitive
materials have been provided to the Company) filed by Acquirer with the SEC
since December 31, 2011 (such forms, reports, registration statements, and other
documents, whether or not available through EDGAR, are collectively referred to
herein as the “Acquirer SEC Reports”).


(ii)    Each of the Acquirer SEC Reports (1) as of the date of the filing of
such report, complied as to form with the requirements of the Securities Act and
the Exchange Act, and the rules and regulations thereunder, and (2) as of its
filing date (or, if amended or superseded by a subsequent filing prior to the
date hereof, on the date of such filing) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


(d)    NASDAQ Listing and Compliance. The outstanding shares of Acquirer Common
Stock are listed for trading on the NASDAQ. Acquirer is, and since December 31,
2011 has been, in compliance with the applicable listing rules and corporate
governance rules and regulations of NASDAQ.


(e)    Acquirer Financial Statements. Each of the financial statements
(including, in each case, the notes thereto) of Acquirer contained or
incorporated by reference in the Acquirer SEC Reports complied with the rules
and regulations of the SEC as of the date of the filing of such reports, was
prepared in accordance with GAAP and fairly presents the financial condition and
the results of operations, changes in stockholders’ equity, and cash flows of
Acquirer and its Subsidiaries as of the dates of and for the periods referred to
in such financial statements, subject in the case of interim financial
statements to (i) the omission of notes to the extent permitted by Regulation
S-X and (ii) normal, recurring year-end adjustments. The financial statements of
Acquirer referred to in this Section 4.01(e) reflect the consistent application
of such accounting principles throughout the periods involved, except as
disclosed in the notes to such financial statements.


(f)    Brokers and Finders. None of Acquirer, any of its Subsidiaries or any of
their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for Acquirer or any of its Subsidiaries, in connection
with this Agreement or the transactions contemplated hereby, except that
Acquirer has employed Keefe Bruyette & Woods, Inc. as its financial advisor in
connection therewith.


(g)    No Prior Activities. Except in connection with its incorporation or the
negotiation and consummation of this Agreement and the transactions contemplated
hereby, Merger Sub has not incurred any obligations or liabilities, and has not
engaged in any business or activities of
any type or kind whatsoever or entered into any agreements or arrangements with
any Person.


(h)    Stock Validity. At the Effective Time, the Acquirer Common Stock issued
in connection with the Merger will be duly authorized and validly issued and
fully paid and




--------------------------------------------------------------------------------



nonassessable, subject to an effective registration statement with the SEC,
freely tradable without any restrictions, and not subject to any preemptive
rights to subscribe for or purchase securities.






ARTICLE V


COVENANTS RELATING TO CONDUCT OF BUSINESS


Section 5.01 Conduct of Businesses Prior to the Effective Time. Except as
required by applicable Law, or with the prior written consent of Acquirer,
during the period from the date of this Agreement to the Effective Time, the
Company shall, and shall cause each of its Subsidiaries to, (a) conduct its
business only in the ordinary course, consistent with past practice, (b) use
commercially reasonable best efforts to maintain and preserve its business
organizations intact and maintain existing relations and goodwill with
Governmental Entities, customers, suppliers, distributors, creditors, lessors,
landlords, Employees and business associates, to keep available
the services of its and its Subsidiaries’ Employees and to maintain its branch
network, (c) not take any action that could reasonably be expected to delay the
receipt by the Company, Acquirer or Merger Sub of any necessary approvals of any
Governmental Entity required for the transactions contemplated hereby or to
perform its covenants and agreements under this Agreement or to consummate the
transactions contemplated hereby and (d) pay investment banking fees, legal
fees, data processing termination penalties and other normal transaction fees
prior to or concurrent with the Effective Date, and not pay any other fees or
costs in excess of
$50,000 that are outside the Company’s normal business prior to the Effective
Date.


Section 5.02 Company Forbearances. During the period from the date of this
Agreement to the Effective Time, except as Previously Disclosed, as expressly
permitted by this Agreement or as required by applicable Law, the Company shall
not, and shall not permit any of its Subsidiaries to, without the prior written
consent of Acquirer:


(a)    (i) Issue, sell or otherwise permit to become outstanding, or dispose of
or encumber or pledge, or authorize or propose the creation of, any additional
shares of its stock other than in connection with the exercise of Company
Options that are outstanding as of the date of this Agreement, or (ii) authorize
or cause any additional shares of its stock to become subject to new grants
under any Company Option plan or otherwise.


(b)    (i) Make, declare, pay or set aside for payment any dividend on or in
respect of, or declare or make any distribution on any shares of its stock
(other than dividends from its wholly owned Subsidiaries to it or another of its
wholly owned Subsidiaries) or (ii) directly or indirectly adjust, split,
combine, redeem, reclassify, purchase or otherwise acquire, any shares of its
stock.


(c)    Amend the terms of, waive any material rights under, fail to use
reasonable best efforts to enforce, terminate, knowingly violate the terms of or
enter into any Material Contracts.


(d)    Sell, transfer, mortgage, encumber, license, let lapse, cancel, abandon
or otherwise dispose of or discontinue any of its assets, deposits, business or
properties, except for sales,




--------------------------------------------------------------------------------



transfers, mortgages, encumbrances, licenses, lapses, cancellations,
abandonments or other dispositions or discontinuances in the ordinary course of
business and consistent with past practice.


(e)    Acquire (other than by way of foreclosures, deeds in lieu of foreclosure,
or acquisitions of control in a fiduciary or similar capacity or in satisfaction
of debts previously contracted in good faith, in each case in the ordinary
course of business consistent with past practice) all or any portion of the
assets, business, deposits or properties of any other entity.


(f)    Amend the articles of incorporation or bylaws of the Company, or similar
governing documents of any of its Subsidiaries.


(g)    Implement or adopt any change in its financial or regulatory accounting
principles, practices or methods, other than as required by GAAP or applicable
regulatory accounting requirements.


(h)    Except for any retention plan to which the Parties mutually agree or as
required by the terms of any Benefit Plan existing as of the date hereof (i)
increase in any manner the compensation or benefits of any of the current or
former directors, officers, employees, consultants, independent contractors or
other service providers of the Company or any of its Subsidiaries (collectively,
“Employees”), other than increases to Employees who are not directors or
executive officers of the Company or any of its Subsidiaries that are in the
ordinary course of business consistent with past practice, (ii) become a party
to, establish, amend,
commence participation in, terminate or commit itself to the adoption of any
stock option plan or other stock-based compensation plan, compensation,
severance, pension, retirement, profit- sharing, welfare benefit, or other
employee benefit plan or Contract or employment agreement with or for the
benefit of any Employee (or prospective Employees), (iii) accelerate the vesting
of or lapsing of restrictions with respect to any stock-based compensation or
other long-term incentive compensation, other compensation or benefits under any
Benefit Plans, (iv) cause the funding of any rabbi trust or similar arrangement
or take any action to fund or in any other way secure the payment of
compensation or benefits under any Benefit Plan or (v) change any actuarial
assumptions used to calculate funding obligations with respect to any Benefit
Plan that is required by applicable Law to be funded or change the manner in
which contributions to such plans are made or the basis on which such
contributions are determined, except as may be required by GAAP. For the
purposes of this Section 5.02(h), “executive officer” shall mean any officer who
is in charge of a principal business unit, division or function and any other
Person who performs a policy-making function for the Company or Company Bank.


(i)    Hire or engage the services of any individual except for the hiring or
engagement of any individual (i) with an annual rate of pay (which for purposes
hereof shall include base salary or wages and target annual bonus, if any) less
than $100,000 and (ii) whose hiring or engagement is necessary for the conduct
of the business of the Company or its Subsidiaries, as currently conducted,
until the Closing.


(j)    Incur or guarantee any indebtedness for borrowed money other than in the
ordinary course of business consistent with past practice and not in excess of
$500,000 in the




--------------------------------------------------------------------------------



aggregate, except for Federal Home Loan Bank advances obtained in the ordinary
course of business.


(k)    (i) Enter into any new line of business or (ii) materially change its
lending, investment, underwriting, risk, compliance, asset/liability management,
or other banking or operating policies, except as required by a Governmental
Entity.


(l)    Except as set forth in Section 5.02(l) of the Company Disclosure Schedule
and except for the reinvestment of funds available from called or maturing
securities and the reinvestment of interest and dividends, in each case
consistent with past practice, make any material change to (i) its investment
securities portfolio, derivatives portfolio or its interest rate exposure,
through purchases, sales or otherwise or (ii) the manner in which such
portfolios are classified or reported, except as required by a Governmental
Entity.


(m)    Settle any action, suit, claim or proceeding against it or any of its
Subsidiaries, except for an action, suit, claim or proceeding that is settled in
an amount and for consideration not in excess of $50,000 and that would not (i)
impose any restriction on it or its Subsidiaries or on Acquirer or any of its
Affiliates or (ii) create precedent for claims that is reasonably likely to be
material to it or its Subsidiaries.


(n)    Make application for the opening, relocation or closing of any, or open,
relocate or close any, branch office, loan production office or other
significant office or operations facility other than such applications that have
been submitted and announced as of the date of this Agreement.


(o)    Make or change any material Tax election, change or consent to any change
in its or its Subsidiaries’ material method of accounting for Tax purposes,
settle or compromise any material Tax liability, claim or assessment, enter into
any closing agreement, waive or extend
any statute of limitations with respect to a material amount of Taxes, surrender
any right to claim a refund for a material amount of Taxes, or file any material
amended Tax Return.


(p)    (i) Merge or consolidate the Company or any of its Subsidiaries with any
other Person or restructure, reorganize or completely or partially liquidate or
(ii) otherwise enter into any Contracts or arrangements imposing material
changes or restrictions on its assets, operations or businesses.


(q) Create or incur any Encumbrance material to the Company and its
Subsidiaries, taken as a whole, not incurred in the ordinary and usual course of
business consistent with past practice.


(r)    Acquire any Loans through bulk purchases that are not in process as of
the date of this Agreement.


(s)    Make any capital contributions to or investments (other than to be held
in a fiduciary or agency capacity to be beneficially owned by third parties or
in the ordinary course of managing investment securities portfolios) in any
Person (other than to or in any direct or
indirect wholly owned Subsidiary of the Company).




--------------------------------------------------------------------------------





(t)    Except as set forth in the capital budgets set forth in Section 5.02(t)
of the Company Disclosure Schedule and consistent therewith, make or authorize
any capital expenditure in excess of $50,000.


(u)    Take any action that would reasonably be expected to result in any of the
conditions to the Merger set forth in Article VIII not being satisfied.


(v)    Agree to take, make any commitment to take, or adopt any resolutions of
the
Company Board in support of, any of the actions prohibited by this Section 5.02.


ARTICLE VI ADDITIONAL AGREEMENTS
Section 6.01 Cooperation; Regulatory Matters.


(a)    Each of the Parties shall cooperate with the other Party and use its
commercially reasonable best efforts to take or cause to be taken all actions,
and do or cause to be done all things, reasonably necessary, proper or advisable
on its part under this Agreement and applicable Law to consummate the Merger,
the Bank Merger and other transactions contemplated by this Agreement by August
15, 2013, including promptly preparing and filing (or causing any required
Affiliate to promptly prepare and file) all necessary documentation (the
“Required Filings”) to make all applications, notices, petitions and filings, to
obtain as promptly as practicable all permits, consents, approvals, agreements,
authorizations and indications of non-objection (including all Requisite
Regulatory Consents) of all Governmental Entities and other third parties that
are necessary or advisable to consummate the transactions contemplated by this
Agreement (including the Merger and the Bank Merger), and to comply with the
terms and conditions of all such Requisite Regulatory Consents, permits,
consents, approvals, agreements, authorizations
and indications of non-objection of all Governmental Entities and other third
parties. The Company and Acquirer shall have the right to review in advance,
and, to the extent practicable, each will consult the other on, in each case
subject to applicable Laws, all the information relating to the Company or
Acquirer, as the case may be, or any of their respective Affiliates, that appear
in any Required Filings. In exercising the foregoing rights set forth in this
Section
6.01(a), Acquirer will take the lead in preparing required applications and
notices, but each of the Parties shall act reasonably and as promptly as
practicable for the purposes set forth herein. The Parties shall consult with
each other with respect to the obtaining of all permits, consents, approvals and
authorizations of all third parties and Governmental Entities necessary or
advisable to consummate the transactions contemplated by this Agreement and each
Party will keep the other apprised on a current basis of the status of matters,
and any material


communication to, with or from a Governmental Entity, relating to, or reasonably
likely to affect the timely completion of, the transactions contemplated by this
Agreement.


(b)    Each of Acquirer and the Company shall, upon request, furnish to the
other all information concerning itself, its Affiliates, Subsidiaries,
directors, officers and stockholders and such other matters as may be reasonably
necessary or advisable in connection with the any




--------------------------------------------------------------------------------



statement, filing, notice or application made by or on behalf of Acquirer or any
of its Affiliates, or the Company or any of its Subsidiaries, to any
Governmental Entity in connection with the Merger, the Bank Merger or any of the
other transactions contemplated by this Agreement.


(c)    In furtherance and not in limitation of the foregoing, each of Acquirer
(and Acquirer shall cause its Subsidiaries to) and the Company (and the Company
shall cause its Subsidiaries to) shall use its reasonable best efforts to (i)
avoid the entry of, or to have vacated, lifted, reversed or overturned any
decree, judgment, injunction or other order, whether temporary, preliminary or
permanent, that would restrain, prevent or delay the Closing, and (ii) avoid or
eliminate each and every impediment under any applicable Law so as to enable the
Closing to occur as soon as possible; provided, however, that nothing in this
Agreement, including this Section 6.01, shall require, or be construed to
require, Acquirer or any of its Affiliates to (1) proffer to, or agree to, sell,
divest, or otherwise dispose of before or after the Effective Time, any assets,
licenses, operations, rights, product lines, businesses or interest therein of
Acquirer, the Company or any of their respective Affiliates, (2) agree to any
conditions or make any commitments that are not comparable to those imposed in
connection with comparable transactions and that would not be reasonably
foreseeable based upon publicly available information, or (3) agree to any
material changes or restriction on, or other impairment of Acquirer’s ability to
own or operate, any of any such assets, licenses, operations, rights,
product lines, businesses or interests therein or Acquirer’s or any of its
Affiliates’ ability to vote, transfer, receive dividends or otherwise exercise
full ownership rights with respect to the stock of the Surviving Corporation, in
each case measured on a scale relative to the Company and its Subsidiaries,
taken as a whole (each, a “Burdensome Condition”).


(d)    Each of Acquirer and the Company shall promptly advise the other upon
receiving (including through their respective Affiliates) any communication from
a Governmental Entity the consent or approval of which is required for
consummation of the transactions contemplated by this Agreement that causes such
Party to believe that there is a reasonable likelihood that any Requisite
Regulatory Consent will not be obtained without the imposition of a Burdensome
Condition or that the receipt of any such approval may be delayed.


Section 6.02 Access to Information.


(a)    Upon reasonable notice and subject to applicable Laws and with an effort
to minimize business disruption, the Company shall, and shall cause each of its
Subsidiaries to, afford to the Representatives of Acquirer, reasonable access,
during normal business hours
during the period prior to the Effective Time, to all its properties, books,
Contracts, commitments and records, and, during such period, the Company shall,
and shall cause its Subsidiaries to,
make available to Acquirer (i) a copy of each report, schedule, registration
statement and other document filed or received by it during such period pursuant
to the requirements of federal or state banking or other Laws (other than
reports or documents that the Company is not permitted






--------------------------------------------------------------------------------



to disclose under applicable Law) and (ii) all such other information concerning
its business, properties and personnel as Acquirer may reasonably request.
Neither the Company nor any of its Affiliates shall be required to provide
access to or to disclose information where such access or disclosure would
jeopardize the attorney-client privilege of the Company or such Subsidiary or
contravene any Law, fiduciary duty or Order or binding Contract entered into
prior to the date of this Agreement. The Parties shall make appropriate
substitute disclosure arrangements under circumstances in which the restrictions
of the preceding sentence apply.


(b)    All nonpublic information and materials provided prior to or after the
date of this Agreement shall be subject to the provisions of the confidentiality
agreement entered into between the Parties as of March 29, 2012 (the
“Confidentiality Agreement”).


(c)    No investigation by a Party or its representatives shall affect or be
deemed to modify or waive any representations, warranties or covenants of the
other Party set forth in this Agreement.


Section 6.03 Employee Matters.


(a)    Acquirer shall have the sole right and discretion to determine which
Persons shall remain as Employees after the Closing Date. Following the Closing
Date, Acquirer shall maintain or cause to be maintained employee benefit plans
and compensation opportunities for
the benefit of Employees who remain actively employed by the Company or its
Subsidiaries after the Closing Date (“Covered Employees”) that provide employee
benefits and compensation opportunities that, in the aggregate, are no less
favorable than the employee benefits and compensation opportunities that are
generally made available to similarly situated employees of Acquirer or its
Subsidiaries (other than the Surviving Corporation and its Subsidiaries)
(collectively, the “Acquirer Plans”), as applicable; provided, that (i) with
respect to retirement benefits, satisfaction of the foregoing standard shall not
require that any Covered Employee be eligible to participate in any specific
retirement plan of Acquirer or a closed or frozen Acquirer Plan; and (ii) until
such time as Acquirer shall make arrangements for Covered Employees to
participate in the Acquirer Plans, a Covered Employee’s continued participation
in the employee benefit plans and compensation opportunities of the Company and
its Subsidiaries as in effect immediately prior to the Closing Date shall be
deemed to satisfy the foregoing provisions of this sentence (it being understood
that participation in the Acquirer Plans may commence at different times with
respect to each Acquirer Plan).


(b)    Nothing in this Section 6.03 shall be construed to limit the right of
Acquirer or any of its Affiliates (including, following the Closing Date, the
Surviving Corporation and its Subsidiaries) to amend or terminate any Benefit
Plan or other employee benefit plan, to the extent such amendment or termination
is permitted by the terms of the applicable plan, nor shall anything in this
Section 6.03 be construed to require Acquirer or any of its Affiliates
(including, following the Closing Date, the Surviving Corporation and its
Subsidiaries) to maintain any
Acquirer Plan or retain the employment of any particular Covered Employee for
any fixed period of time following the Closing Date. This Agreement shall inure
exclusively to the benefit of, and be binding upon the Parties hereto and their
respective successors, assigns, executors and legal




--------------------------------------------------------------------------------



representatives. Nothing in this Agreement, express or implied, including
without limitation this Section 6.03, is intended to confer on any person other
than the Parties hereto or their respective


successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this
Agreement.


Section 6.04 Indemnification; Directors’ and Officers’ Insurance.


(a)    From and after the Effective Time, the Surviving Corporation shall
indemnify, defend and hold harmless, to the extent permitted under applicable
Law (and shall also advance expenses as incurred to the extent permitted under
applicable Law and the certificate of incorporation and bylaws of the Surviving
Corporation), each present and former director and officer of the Company or its
Subsidiaries (in each case, to the extent acting in such capacity), determined
as of the Effective Time (collectively, the “Indemnified Parties”) against any
costs or expenses (including reasonable attorneys’ fees), judgments, fines,
losses, claims, damages or liabilities incurred in connection with any claim,
action, suit, proceeding or investigation,
whether civil, criminal, administrative or investigative, actual or threatened,
arising out of facts or matters existing or occurring at or prior to the
Effective Time, including the transactions contemplated by this Agreement;
provided, that any Indemnified Party to whom expenses are advanced must provide
an undertaking to repay such advances if it is ultimately determined that such
Indemnified Party is not entitled to indemnification by the Surviving
Corporation.


(b)    Subject to the following sentence, for a period of six years following
the Effective time, Acquirer will provide or purchase director’s and officer’s
liability insurance that serves to reimburse the present and former officers and
directors of the Company or any of its Subsidiaries (determined as of the
Effective Time), providing only for “Side A coverage” for Indemnified Parties,
with respect to claims against such directors and officers arising from facts or
events occurring before the Effective time (including the transactions
contemplated by this Agreement), which insurance will contain at least the same
coverage and amounts and contain terms and conditions no less advantageous to
the Indemnified Parties, as such coverage currently provided by the Company;
provided, that in no event shall Acquirer be required to expend, on an annual
basis, an amount in excess of 200% of the aggregate annual premiums paid as of
the date hereof by the Company for any such insurance (the “Premium Cap”);
provided further, that if any such annual expense at any time would exceed the
Premium Cap, then Acquirer will cause to be maintained policies of insurance
which provided the maximum coverage available at an annual premium equal to the
Premium Cap. At the option of Acquirer, exercisable prior to the Effective Time
and in lieu of the foregoing, the Company shall purchase a tail policy for
directors’ and officers’ liability insurance on the terms described in the prior
sentence (including the Premium Cap) and fully pay for such policy prior to the
Effective Time, it being understood and agreed
that the cost of such tail policy shall be excluded from the calculation of Book
Value Per Share
(i.e., such cost shall not reduce the Book Value Per Share).


(c)    Any Indemnified Party wishing to claim indemnification under Section
6.04(a), upon learning of any claim, action, suit, proceeding or investigation
described above, will promptly notify the Surviving Corporation; provided, that
failure to so notify will not affect the obligations of Acquirer under Section
6.04(a) unless and except to the extent that the Surviving Corporation is
actually and materially prejudiced as a consequence.




--------------------------------------------------------------------------------





(d)    The provisions of this Section 6.04 are intended to be for the benefit
of, and shall be enforceable by, each Indemnified Party.


Section 6.05 Acquisition Proposals.


(a)    The Company agrees that it shall not, and shall cause the officers,
directors, employees, agents and representatives, including any investment
banker, financial advisor, attorney, accountant or other advisor, agent,
representative or Affiliate (collectively as to each Party, the
“Representatives”) of the Company or any of its Subsidiaries not to, directly or
indirectly:


(i)    initiate, solicit or encourage any inquiries or the making of any
proposal or offer that constitutes, or could reasonably be expected to lead to,
any Acquisition Proposal;


(ii)    engage in, continue or otherwise participate in any discussions or
negotiations regarding, or provide any information or data to any Person
relating to, any Acquisition Proposal; or


(iii)    otherwise knowingly facilitate any effort or attempt to make an
Acquisition Proposal.


(b)    Notwithstanding anything in Section 6.05(a) to the contrary, prior to the
time, but not after, the Requisite Stockholder Approval is obtained, the Company
may (i) provide information in response to a request therefor by a Person who
has made an unsolicited bona fide written Acquisition Proposal providing for the
acquisition of more than 50% of the assets (on a consolidated basis) or total
voting power of the equity securities of the Company if the Company receives
from the Person so requesting such information an executed confidentiality
agreement on terms not less restrictive to the other party than those contained
in the Confidentiality Agreement and substantially concurrently (and in any
event within two (2) Business Days) discloses (and, if applicable, provides
copies of) any such information to Acquirer to the extent not previously
provided to Acquirer; (ii) engage or participate in any discussions or
negotiations with any Person who has made such an unsolicited bona fide written
Acquisition Proposal; or
(iii) after having complied with all requirements of Section 6.05(c) and Section
6.05(d), approve, recommend, or otherwise declare advisable or propose to
approve, recommend or declare advisable (publicly or otherwise) such an
Acquisition Proposal, if, but only to the extent that, (x) prior to taking any
action described in clause (i), (ii) or (iii) above, the Company Board
determines in good faith after consultation with outside legal counsel that
failure to take such action, in light of the Acquisition Proposal and the terms
of this Agreement, would be inconsistent with the directors’ fiduciary duties
under applicable Law, (y) in each such case referred to in clause (i) or (ii)
above, the Company Board has determined in good faith after consultation with
its financial advisor and outside legal counsel that such Acquisition Proposal
constitutes a Superior Proposal, and (z) in the case referred to in clause (iii)
above, the Company Board determines in good faith after consultation with its
financial advisor and outside legal counsel that such Acquisition Proposal is a
Superior Proposal.






--------------------------------------------------------------------------------



(c)    The Company Board shall not withhold, withdraw, qualify or modify (or
publicly propose or resolve to withhold, withdraw, qualify or modify), in a
manner adverse to Acquirer, the Company Board Recommendation with respect to the
Merger. Notwithstanding the preceding sentence, prior to the time, but not
after, the Requisite Stockholder Approval is


obtained, the Company Board may withhold, withdraw, qualify or modify the
Company Board Recommendation or approve, recommend or otherwise declare
advisable any Superior Proposal made after the date of this Agreement that was
not solicited, initiated, encouraged or facilitated in breach of this Agreement,
if the Company Board determines in good faith, after consultation with outside
counsel, that failure to do so would be in violation of the directors’ fiduciary
duties under applicable Law (a “Change of Recommendation”); provided, however,
that no Change of Recommendation may be made, and, for the avoidance of doubt,
no action referred to in Section
6.05(b)(iii) shall be taken, until after at least seventy-two (72) hours
following Acquirer’s receipt of notice from the Company advising that the
Company currently intends to take such action and the basis therefor, including
all necessary information referred to in Section 6.05(e). In determining whether
to make a Change of Recommendation or, for the avoidance of doubt, whether to
take any action referred to in Section 6.05(b)(iii), in response to a Superior
Proposal
or otherwise, the Company Board shall take into account any changes to the terms
of this Agreement proposed by Acquirer and any other information provided by
Acquirer in response to such notice. Any material amendment to any Acquisition
Proposal will be deemed to be a new Acquisition Proposal for purposes of this
Section 6.05, including with respect to the notice periods referred to in this
Section 6.05(c) and Section 6.05(e).


(d)    The Company agrees that it will immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any parties
conducted prior to the date hereof with respect to any Acquisition Proposal. The
Company agrees that it will take the necessary steps to promptly inform the
individuals or entities referred to in the first sentence of this Section
6.05(d) of the obligations undertaken in this Section 6.05 and in the
Confidentiality Agreement. The Company also agrees that it will promptly request
each Person that has heretofore executed a confidentiality agreement in
connection with such Person’s consideration of acquiring the Company or any of
its Subsidiaries to return or destroy all confidential information heretofore
furnished to such Person by or on behalf of it or any of its Subsidiaries.


(e)    The Company agrees that it will promptly (and, in any event, within two
(2) Business Days) after receipt notify Acquirer if any inquiries, proposals or
offers with respect to an Acquisition Proposal are received by, any such
information is requested from, or any such discussions or negotiation are sought
to be initiated or continued with, it or any of its Representatives indicating,
in connection with such notice, the name of such Person and the material terms
and conditions of any proposals or offers (including, if applicable, copies of
any written requests, proposals or offers, including proposed Contracts) and
thereafter shall keep Acquirer informed, on a current basis, of any material
changes in the status and terms of any such proposals or offers (including any
amendments thereto) and any material changes in the
status of any such discussions or negotiations, including any change in the
Company’s intentions as previously notified.


Section 6.06 Takeover Laws. No Party will take any action that would cause the
transactions contemplated by this Agreement to be subject to requirements
imposed by any




--------------------------------------------------------------------------------



Takeover Law and each Party will take all necessary steps within its control to
exempt (or ensure the continued exemption of) those transactions from, or if
necessary challenge the applicability of, any applicable Takeover Law, as now or
hereafter in effect.


Section 6.07 Financial Statements and Other Current Information. As soon as
reasonably practicable after they become available, but in no event more than
thirty (30) days after the end of each calendar month ending after the date
hereof, the Company will put in the Data Room or, at the Company’s election,
furnish to such Person as may be specified by Acquirer, pursuant to notice
requirements set forth in Section 10.04, (a) consolidated financial statements
(including balance sheets, statements of operations and stockholders’ equity) of
the Company or any of its Subsidiaries (to the extent available) as of and for
such month then ended, (b) to the extent available, internal management reports
showing actual financial performance against plan and previous period and (c) to
the extent permitted by applicable Law, any reports provided to the Company
Board or any committee thereof relating to the financial performance and risk
management of the Company or any of its Subsidiaries.


Section 6.08 Stockholder Approval.


(a)    Subject to Section 6.05(c), the Company Board shall recommend the
adoption of this Agreement by the holders of at least so many shares of Company
Common Stock as are necessary to grant the Requisite Stockholder Approval and,
beginning on the date of this Agreement, shall take all lawful action to obtain
the Requisite Stockholder Approval by written consent (the “Written Consent”).
Promptly following receipt of the Written Consent, the Company shall cause its
corporate secretary to deliver a copy of the Written Consent to Acquirer,
together with a certificate executed on behalf of the Company by its corporate
secretary
certifying that such Written Consent reflects the Requisite Stockholder
Approval.


(b)    No later than five (5) Business Days after the receipt by the Company of
the Requisite Stockholder Approval pursuant to the Written Consent, the Company
shall deliver notice thereof to its stockholders in compliance with Sections
228(e) and 262 of the DGCL. Prior to delivering any correspondence to its
stockholders, the Company shall provide drafts thereof to Acquirer, shall give
Acquirer reasonable time to review and comment thereon and shall include any
reasonable comments made by Acquirer in such correspondence.


Section 6.09 Notification of Certain Matters. Each of the Company and Acquirer
will give prompt notice to the other of any fact, event or circumstance known to
it that (a) is reasonably likely, individually or taken together with all other
facts, events and circumstances known to it, to result in any Company Material
Adverse Effect or Acquirer Material Adverse Effect, respectively, or (b) would
cause or constitute a material breach of any of its representations, warranties,
covenants or agreements contained herein that reasonably could be expected to
give rise, individually or in the aggregate, to the failure of a condition in
Article VIII; provided, however, that failure to give such notice shall not
separately constitute a failure
of any condition in Article VIII or a basis to terminate this Agreement unless
the underlying fact, event or circumstance would independently result in such
failure or provide such basis. The Company shall give prompt notice to Acquirer
of any legal, administrative, arbitral or other proceeding, claim or action, or
governmental or regulatory investigation of any nature arising after the date
hereof, but prior to the Effective Time.




--------------------------------------------------------------------------------





Section 6.10 Related Party Contracts. Except with respect to (i) those Related
Party Contracts set forth in Section 6.10 of the Company Disclosure Schedule,
which Related Party Contracts are agreed by the Parties to be necessary for the
conduct of the business of the


Company and its Subsidiaries until the Effective Time, and (ii) Related Party
Contracts that are loans listed in Section 6.10 of the Company Disclosure
Schedule (but only if they continue to constitute performing loans made in
accordance with applicable Laws and the standard lending policies of the Company
or its Subsidiaries), the Company shall, to the extent requested in writing by
Acquirer prior to the Effective Time, take all actions necessary to terminate,
and shall cause to be terminated, any Related Party Contract, in each case
without any further liability or obligation of the Company, the Surviving
Corporation, Acquirer or any of their respective Subsidiaries or Affiliates and,
in connection therewith, the Company (or its applicable Subsidiary) shall have
received from the other party to such Related Party Contract a release in favor
of the Company, the Surviving Corporation, Acquirer and their respective
Subsidiaries and Affiliates from any and all liabilities or obligations arising
out of such Related Party Contract.


Section 6.11 Securities Law Matters.


(a)    Acquirer shall use its reasonable best efforts to obtain any necessary
state securities law or “blue sky” permits and approvals required to carry out
the transactions contemplated by this Agreement, and the Company shall furnish
all information concerning the Company and the holders of the Company Common
Stock that may be reasonably requested in connection with such action.


(b)    Each certificate or instrument evidencing the Acquirer Common Stock to be
issued pursuant to the Merger shall bear a legend in substantially the following
form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATES
SECURITIES LAWS ARE COMPLIED WITH OR PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH STATE LAWS.


On the earlier of (i) in connection with a sale, assignment or other transfer of
Acquirer Common Stock, the delivery of an opinion of a law firm in a form
reasonably acceptable to Acquirer to the effect that such sale, assignment or
transfer may be made without registration under the applicable requirements of
the Securities Act and that such legend is no longer required or (ii) unlimited
resale pursuant to Rule 144 under the Securities Act becoming available to a
holder of shares of Acquirer Common Stock, Acquirer shall, upon the written
request of a holder of any Acquirer Common Stock promptly cause certificates or
instruments evidencing the shares of Acquirer Common Stock to be replaced with
certificates or instruments that do not bear such restrictive legends.
Notwithstanding the foregoing, Acquirer shall not be required to issue




--------------------------------------------------------------------------------



unlegended certificates pursuant to this Section 6.11(b) with respect to a
holder of shares of Acquirer Common Stock issued pursuant to the Merger in the
event such holder is deemed to be
an “affiliate” of Acquirer pursuant to the Securities Act and Rule 144
promulgated thereunder (in which case, the certificate(s) evidencing such shares
shall also bear a legend disclosing such holder’s status as an “affiliate” of
Acquirer until such time as such holder is no longer deemed by


Acquirer, in its reasonable discretion with the advice of its legal counsel, to
be an “affiliate” of
Acquirer in accordance with the Securities Act).


Section 6.12 NASDAQ Listing. Acquirer shall use its commercially reasonable best
efforts to cause the shares of Acquirer Common Stock to be issued in the Merger
to have been authorized for listing on the NASDAQ, subject to official notice of
issuance, prior to the Effective Time.


Section 6.13 Merger Sub Compliance. Acquirer shall cause Merger Sub to comply
with all of its obligations under or related to this Agreement.


ARTICLE VII TAX MATTERS
Section 7.01 Pre-Effective Time Covenants.


(a)    During the period from the date of this Agreement to the Effective Time,
(i) the Company and each of its Subsidiaries shall timely file all Tax Returns
required to be filed by each such entity during such period (after taking into
account any extensions) (each, a “Post- Signing Return”), which Post-Signing
Returns shall be complete and correct in all respects and, except as otherwise
required by Law, shall be prepared on a basis consistent with the past
practice of the Company; provided, however, that no material Post-Signing
Returns shall be filed with any Governmental Entity without Acquirer’s prior
written consent, which consent shall not be unreasonably withheld or delayed;
(ii) the Company and each of its Subsidiaries shall timely pay all Taxes due and
payable with respect to the Tax periods covered by such Post-Signing Returns;
(iii) the Company shall accrue a liability in its books and records and
financial statements in accordance with GAAP and past practice for all Taxes
payable by the Company or any of its Subsidiaries for which no Post-Signing
Return is due prior to the Effective Time; (iv) the Company and each of its
Subsidiaries shall promptly notify Acquirer of any suit, claim, action,
investigation, proceeding or audit pending against or with respect to the
Company or any of its Subsidiaries in respect of any material amount of Tax and
will not settle or compromise
any such suit, claim, action, investigation, proceeding or audit without
Acquirer’s prior written consent, which consent shall not be unreasonably
withheld or delayed; and (v) the Company and each of its Subsidiaries shall
retain all books, documents and records necessary for the preparation of Tax
Returns and reports and Tax audits consistent with its standard policy.


(b)    Acquirer shall promptly notify the Company’s stockholders of any
assessment or audit relating to tax periods during which the Company’s election
to be treated as an S corporation was in effect and, upon request by the
Company’s stockholders, shall cooperate with




--------------------------------------------------------------------------------



the Company’s stockholders in the preparation of the Company’s final tax return
for the short tax year in which the Company’s election to be treated as an S
corporation terminates.


ARTICLE VIII CONDITIONS PRECEDENT
Section 8.01 Conditions to Each Party’s Obligation to Effect the Merger. The
respective
obligations of the Parties to effect the Merger shall be subject to the
satisfaction of each of the following conditions at or prior to the Closing and
the continued satisfaction of such conditions as of the Effective Time:


(a)    Stockholder Approval. The Requisite Stockholder Approval shall have been
obtained.


(b)    No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any Governmental Entity or other Law preventing or making illegal the
consummation of the Merger or any of the other transactions contemplated by this
Agreement shall be in effect.


(c)    Regulatory Approvals. The Requisite Regulatory Consents shall have been
obtained and shall remain in full force and effect and all statutory waiting
periods in respect thereof shall have expired, without the imposition of any
Burdensome Condition in connection therewith.


(d)    NASDAQ Listing. The shares of Acquirer Common Stock to be issued in the
Merger pursuant to this Agreement shall have been approved for listing on the
NASDAQ, subject to official notice of issuance.


Section 8.02 Conditions to Obligations of Acquirer and Merger Sub. The
obligations of Acquirer and Merger Sub to effect the Merger are also subject to
the satisfaction or waiver of the following conditions by Acquirer at or prior
to the Closing and the continued satisfaction of such conditions as of the
Effective Time:


(a)    Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Effective Time as though
made on and as of the Effective Time (except that representations and warranties
that by their terms speak specifically as of the date of this Agreement or
another date shall be true and correct as of such date); provided, however, that
no representation or warranty of the Company (other than the representations and
warranties set forth in the first two sentences of Section 3.02(a)(i) and the
first sentence of Section 3.02(a)(ii), Section 3.02(b), Section 3.02(d)(i),
Section 3.02(d)(iii) and Section
3.02(d)(iv)(1)(x), which shall be true and correct in all respects) shall be
deemed untrue or incorrect for the purposes hereof as a consequence of the
existence of any fact, event or circumstance inconsistent with such
representation or warranty, unless such fact, event or circumstance,
individually or taken together with all other facts, events or circumstances
inconsistent with any representation or warranty of the Company, has had or
would reasonably be expected to result in a Company Material Adverse Effect;
provided, that for purposes of determining whether a representation or warranty
is true and correct for purposes of this Section




--------------------------------------------------------------------------------



8.02(a), any qualification or exception for, or reference to, materiality
(including the terms
“material,” “materially,” “in all material respects,” “Company Material Adverse
Effect” or


similar terms or phrases) in any such representation or warranty (other than in
Section
3.02(j)(iv)) shall be disregarded; and Acquirer shall have received a
certificate signed on behalf of the Company by the Chief Executive Officer and
the Chief Financial Officer of the Company to their best Knowledge to the
foregoing effect.


(b)    Performance of Obligations of the Company. The Company shall have
performed all obligations required to be performed by it under this Agreement at
or prior to the Effective Time; and Acquirer shall have received a certificate
signed on behalf of the Company by the Chief Executive Officer and the Chief
Financial Officer of the Company to such effect.


(c)    Termination of Regulatory Agreements. Acquirer shall have obtained
assurance reasonably satisfactory to Acquirer, that neither the Company’s
Regulatory Agreements nor any other regulatory restrictions will apply to the
Surviving Corporation or the Surviving Bank as a result of the Merger.


(d)    Treasury Regulations Certificate. The Company shall have delivered to
Acquirer a certificate described in Treasury Regulations section 1.897-2(h) in a
form reasonably satisfactory to Acquirer.


(e)    Absence of Material Adverse Effect. Since the date of this Agreement no
Company Material Adverse Effect shall have occurred. Without limitation of
changes that may constitute or be deemed to have had a Company Material Adverse
Effect, deficiencies in the documentation of SBA Loans shall not constitute a
Company Material Adverse Effect unless actual losses are incurred as a result
thereof that constitute a Company Material Adverse Effect.


(f)    Book Value of Company Common Stock. The Book Value Per Share shall exceed
$15.00 as of the month-end preceding Closing as determined in accordance with
GAAP.


(g)    Dissenters’ Rights. Holders of no more than 5% of the outstanding shares
of Company Common Stock shall have exercised, or shall remain entitled to
exercise, statutory dissenters’ appraisal rights pursuant to the DGCL with
respect to such shares of Company Common Stock.


Section 8.03 Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger is also subject to the satisfaction or waiver of
the following conditions by
the Company at or prior to the Closing and the continued satisfaction of such
conditions as of the
Effective Time:


(a)    Representations and Warranties. The representations and warranties of
each of Acquirer and Merger Sub set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Effective Time as though made on and as of the Effective Time (except that
representations and warranties that by their terms speak specifically as of the
date of this Agreement or another date shall be true and correct as of such
date); provided, however, that no representation or warranty of Acquirer (other
than the




--------------------------------------------------------------------------------



representations and warranties set forth in the first two sentences of Section
4.01(a)(i) and the first sentence of Section 4.01(a)(ii), Section 4.01(b)(i),
Section 4.01(b)(iii) and Section
4.01(b)(iv)(1)(x), which shall be true and correct in all respects) shall be
deemed untrue or incorrect for the purposes hereunder as a consequence of the
existence of any fact, event or


circumstance inconsistent with such representation or warranty, unless such
fact, event or circumstance, individually or taken together with all other
facts, events or circumstances inconsistent with any representation or warranty
of Acquirer, has had or would reasonably be expected to result in an Acquirer
Material Adverse Effect; provided further, that for purposes of determining
whether a representation or warranty is true and correct for purposes of this
Section
8.03(a), any qualification or exception for, or reference to, materiality
(including the terms “material,” “materially,” “in all material respects,”
“Acquirer Material Adverse Effect” or similar terms or phrases) in any such
representation or warranty shall be disregarded; and the Company shall have
received a certificate signed on behalf of Acquirer by the Chief Executive
Officer or the Chief Financial Officer of Acquirer to the foregoing effect.


(b)    Performance of Obligations of Acquirer. Each of Acquirer and Merger Sub
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Effective Time; and the
Company shall have received a certificate signed on behalf of Acquirer by the
Chief Executive Officer or the Chief Financial Officer of Acquirer to such
effect.


(c)    Absence of Acquirer Material Adverse Effect. Since the date of this
Agreement no Acquirer Material Adverse Effect shall have occurred.


ARTICLE IX TERMINATION AND AMENDMENT
Section 9.01 Termination. This Agreement may be terminated and the Merger may be
abandoned (whether before or after receipt of the Requisite Stockholder
Approval), at any time prior to the Effective Time:


(a)    by mutual consent of the Company and Acquirer in a written instrument
authorized by the Company Board and the Acquirer Board;


(b)    by Acquirer, if, since the date of this Agreement, the Company shall have
suffered a Company Material Adverse Effect;


(c)    by the Company, if, since the date of this Agreement, Acquirer shall have
suffered an Acquirer Material Adverse Effect;


(d)    by either the Company or Acquirer, if any Governmental Entity that must
grant a Requisite Regulatory Consent has denied such Requisite Regulatory
Consent or any Governmental Entity of competent jurisdiction shall have
initiated legal or administrative action seeking an order, injunction or decree
permanently enjoining or otherwise prohibiting or making




--------------------------------------------------------------------------------



illegal the consummation of the transactions contemplated by this Agreement and
such action shall not have been finally terminated;


(e)    by either the Company or Acquirer, if the Merger shall not have been
consummated on or before August 15, 2013 (the “Outside Date”) unless the failure
of the Closing to occur by such date shall be due to the failure of the Party
seeking to terminate this Agreement to perform or observe the covenants and
agreements of such Party set forth in this


Agreement; provided, however that the Outside Date may be extended by Acquirer
for a period of sixty (60) days if the only outstanding contingency is receipt
of a Requisite Regulatory Approval;


(f)    by either the Company or Acquirer (provided, that the terminating Party
is not then in material breach of any representation, warranty, covenant or
other agreement contained herein), if there shall have been a breach of any of
the covenants or agreements or any of the representations or warranties set
forth in this Agreement on the part of the Company, in the case of a termination
by Acquirer, or on the part of Acquirer, in the case of a termination by the
Company, which breach, either individually or in the aggregate with other
breaches by such Party, would result in, if occurring or continuing on the
Closing Date, the failure of the conditions set forth in Section 8.02 or Section
8.03, as the case may be, and which is not cured within the earlier of (i)
thirty (30) days following written notice to the Party committing such breach
and (ii) the Outside Date or by its nature or timing cannot be cured within such
time period;


(g)    by Acquirer, at any time prior to the time the Requisite Stockholder
Approval is obtained; provided, that Acquirer shall not be permitted to
terminate this Agreement pursuant to this clause (g) within the first
twenty-four (24) hours after the execution of this Agreement; and


(h)    by Acquirer, if the Book Value Per Share shall have declined to $15.00 or
less. Section 9.02 Effect of Termination.
(a) The Party desiring to terminate this Agreement pursuant to Section 9.01
shall give written notice of such termination to the other Party in accordance
with Section 10.04, specifying the provision or provisions hereof pursuant to
which such termination is effected.


(b)    In the event of termination of this Agreement by either the Company or
Acquirer as provided in Section 9.01, this Agreement shall forthwith become void
and of no effect, and none of the Company, Acquirer, any of their respective
Subsidiaries or any of the officers, directors, employees, agents, attorneys or
investment bankers of any of them shall have any liability of any nature
whatsoever under this Agreement, or in connection with the transactions
contemplated by this Agreement, except that (i) Sections 6.02(b), 9.02, 9.03,
10.08, 10.09 and
10.10 shall survive any termination of this Agreement, and (ii) neither the
Company nor Acquirer shall be relieved of or released from any liabilities or
damages arising out of its knowing and intentional breach of any provision of
this Agreement.






--------------------------------------------------------------------------------



(c)    If this Agreement is terminated by Acquirer pursuant to Section 9.01(g),
then the Company shall promptly, but in no event later than two (2) days after
the date of such termination, pay Acquirer all the documented out-of-pocket
expenses incurred by Acquirer, Merger Sub or any of its Affiliates in connection
with this Agreement, including attorneys’ fees, and the transactions
contemplated by this Agreement, payable by wire transfer of same day funds;
provided, however, that under no circumstances shall such payment exceed
$500,000; provided further, that the Company shall not be required to make such
payment if prohibited from doing so by its regulatory authorities.


Section 9.03 Fees and Expenses. All filing and other fees paid to the SEC in
connection with the Merger and all professional fees related to such
registration shall be the obligation of Acquirer. All other fees and expenses
incurred in connection with the Merger, this Agreement and the transactions
contemplated by this Agreement shall be paid by the Party incurring such fees or
expenses, whether or not the Merger is consummated.


Section 9.04 Extension; Waiver. At any time prior to the Effective Time, the
Parties, by action taken or authorized by their respective boards of directors,
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other Party, (b) waive any
inaccuracies in the representations and warranties of the other Party contained
in this Agreement or (c) waive compliance by the other Party with any of the
agreements or conditions contained in this Agreement. Any agreement on the part
of a Party to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such Party, but such extension or waiver
or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.


ARTICLE X GENERAL PROVISIONS
Section 10.01 Nonsurvival of Representations, Warranties and Agreements. None of
the
representations, warranties, covenants and agreements set forth in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, except for Section 6.04 and for those other
covenants and agreements contained in this Agreement that by their terms apply
or are to be performed in whole or in part after the Effective Time.


Section 10.02 Amendment. This Agreement may be amended at any time prior to the
Effective Time by the Parties (by action taken or authorized by their respective
boards of directors), whether before or after receipt of the Requisite
Stockholder Approval; provided, however, that after such stockholder approval of
this Agreement, no amendment shall be made to this Agreement that by Law
requires further approval or authorization by the stockholders of the Company
without such further approval or authorization. This Agreement may only be
amended by an instrument in writing signed by or on behalf of each of the
Parties.






--------------------------------------------------------------------------------



Section 10.03 Waiver of Conditions. The conditions to each of the Parties’
obligations to consummate the Merger are for the sole benefit of such Party and
may be waived by such Party in whole or in part to the extent permitted by
applicable Laws.


Section 10.04 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile or email (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice):


If to Acquirer or Merger Sub, to:


BBCN Bancorp, Inc.
3731 Wilshire Boulevard, Suite 1000
Los Angeles, CA 90010
Attention:    Juliet Stone
Facsimile:    (213) 235-3257
Email:    juliet.stone@bbcnbank.com with copies to:
Arnold & Porter LLP
777 South Figueroa Street, 44th Floor
Los Angeles, CA 90017
Attention:    James R. Walther
Facsimile:    (213) 243-4199
Email:    james.walther@aporter.com


If to the Company, to:


Foster Bankshares, Inc.
5005 Newport Drive
Rolling Meadows, IL 60008
Attention:    Paul B. Kim
Facsimile:    (847) 253-8011
Email:    paul.kim@fosterbank.com with a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 W. Madison Street, Suite 3900
Chicago, IL 60606
Attention:    Dennis R. Wendte
Facsimile:    (312) 984-3150
Email:    dennis.wendte@bfkn.com






--------------------------------------------------------------------------------



Section 10.05 Counterparts. This Agreement may be executed in two (2) or more
counterparts (including by facsimile, pdf format or other electronic means), all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that each Party need not sign
the same counterpart.


Section 10.06 Entire Agreement. This Agreement (including any exhibits hereto,
the documents and the instruments referred to in this Agreement) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter of this
Agreement, other than the Confidentiality Agreement.


Section 10.07 Severability. If any provision of this Agreement or the
application thereof to any person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions, or the application of such provision to persons or circumstances
other than those as to which it has been held invalid or unenforceable, will
remain in full force and effect and will in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected
in any manner materially adverse to any Party. Upon such determination, the
Parties will negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the Parties.


Section 10.08 Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and entirely to be performed within such state, without regard to
any applicable conflicts of law principles that would require the application of
the laws of any other jurisdiction. The Parties hereto agree that any suit,
action or proceeding brought by either Party to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby, whether in tort or contract or at law or in
equity, exclusively, in the United States District Court for the District of
Delaware. Each of the Parties hereto irrevocably submits to the exclusive
jurisdiction of such court in any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of, or
in connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each Party hereto
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in such court or that any such suit, action or proceeding brought
in such court has been brought in an inconvenient forum or that such Party is
not subject to personal jurisdiction in such court.


Section 10.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION, DIRECTLY OR INDIRECTLY, ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO




--------------------------------------------------------------------------------



REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.09.


Section 10.10 Publicity. Neither the Company nor Acquirer shall, and neither the
Company nor Acquirer shall permit any of its Subsidiaries or their respective
Representatives to,


issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement, or, except as otherwise
specifically provided in this Agreement, any disclosure of nonpublic information
to a third party, concerning, the transactions contemplated by this Agreement
without the prior consent (which shall not be unreasonably withheld or delayed)
of Acquirer, in the case of a proposed announcement, statement or disclosure by
the Company or its Subsidiaries or their respective Representatives, or the
Company, in the case of a proposed announcement, statement or disclosure by
Acquirer or its Subsidiaries or their respective Representatives; provided,
however, that either Party may, without the prior consent of the other Party
(but after prior consultation with the other Party to
the extent practicable under the circumstances) issue or cause the publication
of any press release or other public announcement to the extent required by Law
or by the rules and regulations of NASDAQ.


Section 10.11 Assignment; Third-Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by either of the Parties (whether by operation of law or otherwise)
without the prior written consent of the other Party (which shall not be
unreasonably withheld or delayed). Any attempted or purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by each of the Parties and their respective successors and assigns. Except for
Section 6.04, which is intended to benefit each Indemnified Party and his or her
heirs and representatives, this Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the Parties hereto any rights or remedies
under this Agreement including, without limitation, the right to rely upon the
representations and warranties set forth herein.


Section 10.12 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the Parties shall be entitled to seek
specific performance of the terms hereof without being required to post any bond
or other security, this being in addition to any other remedies to which they
are entitled at law or equity, in tort or any other claims.


Section 10.13 Definitions. The following terms, as used herein, have the
following meanings:




--------------------------------------------------------------------------------





“Accredited Investor” shall have the meaning set forth in Rule 501(a)
promulgated by the
SEC pursuant to the Securities Act.


“Acquirer Bank” shall mean BBCN Bank, a California state-chartered bank and a
wholly owned subsidiary of Acquirer.


“Acquirer Material Adverse Effect” shall mean any fact, event, change,
condition, occurrence, development, circumstance, effect or state of facts that:


(i)    individually or in the aggregate, has been, or would reasonably be
expected to be, materially adverse to the business, assets, results of
operations or


financial condition of Acquirer, Merger Sub and their respective Subsidiaries,
in each case taken as a whole; provided, however, that no fact, event, change,
condition, occurrence, development, circumstance, effect or state of facts to
the extent resulting from any of the following shall be considered in
determining whether an Acquirer Material Adverse Effect has occurred or is in
existence:


(1)    changes, after the date hereof, in Laws, rules and regulations of general
applicability, or of general applicability to banks or their holding companies,
or interpretations thereof by Governmental Entities, including any change in
GAAP or regulatory accounting requirements,


(2)    changes in the economy or financial markets, generally, in the
United States, or


(3)    changes in economic, business or financial conditions generally affecting
the banking industry,


provided, that the foregoing shall not apply to the extent such fact, event,
change, condition, occurrence, development, circumstance, effect, action,
omission or state of facts of the type referred to therein, has a
disproportionate impact on the business, assets, results of operations or
financial condition of Acquirer, Merger Sub and their respective Subsidiaries
compared to other comparable companies within the banking industry, or


(ii)    prevents, materially delays or materially impairs the ability of
Acquirer or Merger Sub to perform its obligations under this Agreement or to
consummate the Merger.


“Acquisition Proposal” shall mean (i) any proposal or offer with respect to a
merger, joint venture, partnership, consolidation, dissolution, liquidation,
tender offer, recapitalization, reorganization, share exchange, business
combination or similar transaction involving the Company or any of its
Subsidiaries and (ii) any acquisition by any Person resulting in, or
proposal or offer, which if consummated would result in, any Person becoming the
beneficial owner of directly or indirectly, in one or a series of related
transactions, 15% or more of the total voting power or of any class of equity
securities of the Company or those of any of its




--------------------------------------------------------------------------------



Subsidiaries, or 15% or more of the consolidated total assets (including,
without limitation, equity securities of its Subsidiaries) of the Company, in
each case other than the transactions contemplated by this Agreement.


“Affiliate” shall mean, with respect to a Person, those other Persons that,
directly or indirectly, control, are controlled by or are under common control
with such Person; for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” or “under common control with”),
as applied to any person, means the possession, directly or indirectly, of (i)
ownership, control or power to vote twenty-five percent (25%) or more of the
outstanding shares of any class of voting securities of such person, (ii)
control, in any manner, over the election of a majority of the directors,
trustees or general partners (or individuals exercising similar functions) of
such person or (iii) the power to exercise a controlling influence over the
management or policies of such person as determined by the Federal Reserve;
provided,


however, neither the Company nor any of its Affiliates shall be deemed an
Affiliate of Acquirer, or Acquirer’s ultimate parent company, or any of their
respective Subsidiaries for purposes of this Agreement prior to the Effective
Time and neither Acquirer nor any of its Affiliates shall be deemed an Affiliate
of the Company or its Subsidiaries for purposes of this Agreement prior to the
Effective Time.


“Book Value Per Share” shall mean the book value per share of the Company Common
Stock as of the end of the month immediately preceding the Closing, which book
value shall be determined in accordance with GAAP on the same basis as used in
preparation of the Company’s audited financial statements for the year ended
December 31, 2011; provided, however, that
Book Value Per Share shall not include the effect of (1) any write down in the
book value of real estate owned by the Company Bank located at 5225 N. Kedzie
Avenue, Chicago, Illinois, (2) the obligation to make any stay bonus payment to
Kurt C. Felde under that certain Stay Bonus Agreement, of even date herewith, by
and between the Acquirer and Kurt C. Felde, and (3) the payment of, or
obligation to pay any, termination fees to Fiserve Solutions, Inc. under that
certain Master Agreement, dated January 31, 2011, by and between it and the
Company Bank
(including all attached exhibits, schedules and addenda).


“Business Day” shall mean any day other than a Saturday or Sunday or a day on
which banks are required or authorized to close in the cities of Chicago,
Illinois or Los Angeles, California.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Company Material Adverse Effect” shall mean any fact, event, change, condition,
occurrence, development, circumstance, effect or state of facts that:


(i)    individually or in the aggregate, has been, or would reasonably be
expected to be, materially adverse to the business, assets, results of
operations or financial condition of the Company and its Subsidiaries, in each
case taken as a whole; provided, however, that no fact, event, change,
condition, occurrence, development, circumstance, effect or state of facts to
the extent resulting from any of the following




--------------------------------------------------------------------------------



shall be considered in determining whether a Company Material Adverse Effect has
occurred or is in existence:


(1)    changes, after the date hereof, in Laws, rules and regulations of general
applicability, or of general applicability to banks or their holding companies,
or interpretations thereof by Governmental Entities, including any change in
GAAP or regulatory accounting requirements,


(2)    changes in the economy or financial markets, generally, in the
United States, or


(3)    changes in economic, business or financial conditions generally affecting
the banking industry,


provided, that the foregoing shall not apply to the extent such fact, event,
change, condition, occurrence, development, circumstance, effect, action,
omission or state of


facts of the type referred to therein, has a disproportionate impact on the
business, assets, results of operations or financial condition of the Company
and its Subsidiaries compared to other comparable companies within the banking
industry, or


(ii)    prevents, materially delays or materially impairs the ability of the
Company to perform its obligations under this Agreement or to consummate the
Merger.


“Company Option” shall mean any issued and outstanding option to purchase one or
more shares of Company Common Stock.


“Contract” shall mean any agreement, contract, instrument, guarantee,
undertaking, lease, note, mortgage, indenture, license or other legally binding
commitment or obligation, whether written or oral.


“Encumbrance” shall mean any mortgage, lien, pledge, charge, security interest,
easement, covenant or other restriction or title matter or encumbrance of any
kind in respect of such asset but specifically excludes (i) specified
encumbrances described in Section 10.13 of the Company Disclosure Schedule; (ii)
encumbrances for current Taxes or other governmental charges not yet due and
payable, or the validity or amount of which is being contested in good faith by
appropriate proceedings and are reflected on or specifically reserved against in
the Financial Statements; (iii) mechanics’, carriers’, workmen’s, repairmen’s or
other like encumbrances arising or incurred in the ordinary course of business
consistent with past practice relating to obligations as to which there is no
default on the part of the Company, or the validity or amount of which is being
contested in good faith by appropriate proceedings and are reflected on or
specifically reserved against or otherwise disclosed in the Financial
Statements; and (iv) other encumbrances that do not, individually or in the
aggregate, materially impair the continued use, operation, value or
marketability of the specific parcel of Leased Real Property to which they
relate or the conduct of the business of the Company and its Subsidiaries as
presently conducted.






--------------------------------------------------------------------------------



“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Exchange Fund” shall mean the fund containing the portion of the Merger
Consideration to be distributed to the Company’s stockholders pursuant to this
Agreement.


“Excluded Shares” shall mean Shares owned by Acquirer, the Company or any direct
or indirect wholly owned subsidiary of Acquirer or the Company, in each case not
held (i) in trust accounts (including grantor or rabbi trust accounts), managed
accounts and the like, or otherwise held in a fiduciary or agency capacity, that
are beneficially owned by third parties or (ii) in respect of a debt previously
contracted.


“GAAP” shall mean U.S. generally accepted accounting principles.


“Governmental Entity” shall mean any federal, state, local, foreign or
supranational court, tribunal, arbitral or administrative agency or commission
or other governmental authority or instrumentality, and any stock exchange or
industry self-regulatory organization.


“Knowledge” shall mean the actual knowledge of any of the senior management
(persons performing the roles of principal executive officer, principal
financial officer, principal operating officer, principal accounting officer or
principal legal or compliance officer), Vice President of Human Resources and
directors of the Company and/or any of its Subsidiaries listed on Section
10.13 of the Company Disclosure Schedule, after appropriate inquiry.


“Laws” shall mean any federal, state, local or foreign law, common law, statute,
code, ordinance, rule or regulation issued, promulgated, entered or authorized
by any Governmental Entity.


“Merger Consideration” shall mean the Per Share Cash Consideration, the Cash
Adjustment Amount, the Per Share Stock Consideration and the Stock Adjustment
Amount, including cash consideration in lieu of the issuance of fractional
shares of Acquirer Common Stock, which the holders of Company Common Stock are
entitled to receive pursuant to the Merger and the amount of cash the holders of
phantom stock units are entitled to receive based upon the Per Share Cash
Consideration and Cash Adjustment Amount.


“NASDAQ” shall mean the NASDAQ Global Select Market or The Nasdaq Stock
Market, Inc., as applicable.


“Order” shall mean any order, writ, injunction, decree, judgment, ruling,
arbitration award or stipulation issued, promulgated or entered into by or with
any Governmental Entity.


“Permitted Liens”, with respect to any Person, shall mean (i) liens for current
taxes or other governmental charges not yet due and payable, or the validity or
amount of which is being contested in good faith by appropriate proceeding and
are reflected on or specifically reserved against or otherwise disclosed in the
Financial Statement; (ii) liens of landlords, carriers, mechanics, materialmen
and repairmen incurred in the ordinary course of business consistent with
customary and prudent practices for similarly situated financial institutions
for sums not past due, to the extent reflected on such Person’s books, or which
are being contested in good faith by appropriate




--------------------------------------------------------------------------------



proceedings and for the payment of which adequate reserves for the payment of
such liens have been established on the books of such Person in accordance with
GAAP and regulatory accounting principles, or the defense of which has been
accepted by a title insurer, bonding company, other surety or other
credit-worthy Person; (iii) any recorded lien (other than for funded
indebtedness) relating to any leased premises that will not have a material
adverse effect on such Person and which does not materially impair the use of
such property or the merchantability or the value of such property or interest
therein; (iv) zoning restrictions, easements, licenses and other restrictions on
the use of real property or any interest therein, or minor irregularities in
title thereto, which do not materially impair the use of such property or the
merchantability or the value of such property or interest therein; (v) deposits,
liens or pledges to secure payments of worker’s compensation, unemployment
insurance, pensions or other social security obligations, public or statutory
obligations, surety, stay or appeal bonds, or similar obligations arising in the
ordinary course of business; and (vii) pledges of securities to secure fed funds
borrowings from other banks.


“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Entity or other entity of
any kind or nature.


“Phantom Stock Plan” shall mean the Foster Bankshares, Inc. Phantom Equity Plan,
adopted and effective as of July 26, 2005.


“Previously Disclosed” with regard to a Party shall mean only that information
set forth on such Party’s Disclosure Schedule; provided, however, that (i)
disclosure in any section of such Disclosure Schedule shall apply to the
indicated sections of this Agreement and shall also apply to such other sections
of this Agreement and such Disclosure Schedule as to which it is reasonably
apparent that such disclosure is relevant and (ii) with regard to Acquirer,
“Previously Disclosed” shall also include information publicly disclosed by
Acquirer in any forms,
statements, certifications, reports and documents filed with SEC pursuant to the
Securities Act or the Exchange Act since December 31, 2010 and publicly
available prior to the day preceding the date of this Agreement, but excluding
any disclosures contained solely in such documents under the heading “Risk
Factors” and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific and
cautionary and are predictive or forward-looking in nature.


“SEC” shall mean the United States Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Subsidiary” shall, when used with respect to either Party, have the meaning
ascribed to it in Section 2(d) of the BHCA.


“Superior Proposal” shall mean an unsolicited bona fide Acquisition Proposal
that would result in any Person becoming the beneficial owner, directly or
indirectly, of more than 50% of the assets (on a consolidated basis) or 100% of
the total voting power of the equity securities of the Company that the Company
Board has determined in its good faith judgment is reasonably likely to be
consummated in accordance with its terms, taking into account all legal,
financial




--------------------------------------------------------------------------------



and regulatory aspects of the proposal and the Person making the proposal, and
if consummated, would result in a transaction more favorable to the Company’s
stockholders from a financial
point of view than the transaction contemplated by this Agreement (after taking
into account any revisions to the terms of the transaction contemplated by
Section 6.05(c) of this Agreement and the time likely to be required to
consummate such Acquisition Proposal).


“Surviving Bank” shall mean the surviving banking corporation resulting from the
Bank
Merger, which shall be Acquirer Bank.


“Takeover Laws” shall mean any “fair price,” “moratorium,” “control share
acquisition”
or other anti-takeover statute or regulation.


“Tax Return” shall mean any return, report, information return or other document
(including any related or supporting information) required to be filed with any
taxing authority with respect to Taxes, including, without limitation, any
claims for refunds of Taxes and any amendments or supplements to any of the
foregoing.


“Taxes” shall mean all taxes, charges, levies, penalties or other assessments
imposed by any United States federal, state, local or foreign taxing authority,
including any income, excise, property, sales, transfer, franchise, payroll,
withholding, social security, abandoned or unclaimed property or other taxes,
together with any interest, penalties or additions to tax attributable thereto.


Section 10.14 Other Definitional Provisions. Unless the express context
otherwise requires:


(a)    the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;


(b)    the terms defined in the singular have a comparable meaning when used in
the plural, and vice versa;


(c)    the terms “Dollars” and “$” mean United States Dollars;


(d)    references herein to a specific Section, Subsection or Exhibit shall
refer, respectively, to Sections, Subsections or Exhibits of this Agreement; and


(e)    wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”


(f)    references herein to any statute, law, code, regulation or treaty shall
be deemed to include any amendments thereto from time to time or any successor
statute, law, code,
regulation, treaty or protocol thereof and any the rules and regulations
promulgated thereunder.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.






BBCN Bancorp, Inc.


By: __________________________
Name: Kevin S. Kim
Title: Chairman and Chief Executive Officer
        
                    
                    
Won Merger Sub. Corp.
                    
By: __________________________
Name: Kevin S. Kim
Title: President




Foster Bankshares, Inc.
                    
By: __________________________
Name: Paul B. Kim
Title: President and Chief Executive Officer




--------------------------------------------------------------------------------



EXHIBIT A


Form of Bank Merger Agreement




THIS AGREEMENT OF BANK MERGER, dated as of __________, 2013 (this "Bank Merger
Agreement”), is entered into between BBCN Bank (“Acquirer Bank”), a California
state- chartered bank and a wholly owned subsidiary of BBCN Bancorp, Inc., a
Delaware corporation (“BBCN”), and Foster Bank (“Target Bank”), an Illinois
state-chartered commercial bank and a wholly owned subsidiary of Foster
Bankshares, Inc., a Delaware corporation (“Foster”). Acquirer Bank and Target
Bank are sometimes referred to herein collectively as the “Parties” and
individually as a “Party.”


WHEREAS, BBCN, Won Merger Sub Corp., a Delaware corporation (“Merger Sub”), and
Foster entered into an Agreement and Plan of Merger, dated as of April 15, 2013
(the “Holding Company Merger Agreement”), providing, among other things, for the
merger of Merger Sub with and into Foster (the “Merger”); and


WHEREAS, in connection with the Merger, BBCN and Foster desire to merge Target
Bank with and into Acquirer Bank (the “Bank Merger”) concurrently with or as
soon as reasonably practicable after the consummation of the Merger upon the
terms and subject to the conditions set forth in this Bank Merger Agreement and
the Holding Company Merger Agreement.


WHEREAS, the Parties intend that for federal income tax purposes the Bank Merger
shall qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
shall constitute a “plan of reorganization” for purposes of Sections 354 and 361
of the Code.


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this Bank
Merger Agreement and the Holding Company Merger Agreement, subject to the
conditions set forth in this Bank Merger Agreement and the Holding Company
Merger Agreement, and intending to be legally bound hereby, the Parties agree as
follows:


1. Effective Time. Upon the terms and subject to the conditions set forth in
this Bank Merger Agreement and the Holding Company Merger Agreement,
concurrently with or as soon as reasonably practicable after the consummation of
the Merger, Acquirer Bank and Target Bank shall cause the Bank Merger to be
consummated by (i) filing a copy of this Bank Merger Agreement, certified by the
Secretary of State of the State of California pursuant to Section 1103 of the
California General Corporation Law (the “CGCL”), with the Commissioner of
Financial Institutions of the State of California pursuant to Section 4887 of
the California Financial Code and (ii) filing a copy of this Bank Merger
Agreement, together with all other required documents and information, pursuant
to Chapter 205, Section 5/24 of the Illinois Compiled Statutes (the “ILCS”) with
the Illinois Department of Financial and Professional Regulation. The Bank
Merger shall become effective as provided in Section 4887 of the California
Financial Code (the “Effective Time”).






--------------------------------------------------------------------------------



2. The Merger. Acquirer Bank shall be the surviving bank in the Bank Merger (the
“Surviving Bank”). At the Effective Time, Target Bank shall be merged with and
into Acquirer Bank and the separate existence of Target Bank shall cease. The
Bank Merger shall be governed by, and shall have the effects set forth in, the
CGCL and the ILCS.


3.    Effects of the Merger.


(a) At the Effective Time, the Surviving Bank shall succeed, without other
transfer, to all the rights and properties, and shall be subject to all the
debts and liabilities, of Target Bank, and the separate existence of Acquirer
Bank, with all its purposes, objects, rights, powers, privileges, liabilities,
obligations and franchises, shall continue unaffected and unimpaired by the Bank
Merger.


(b) The articles of incorporation (as amended effective as of the Effective Time
to reflect the new name of the Surviving Bank) and the bylaws of Acquirer Bank,
as in effect as of the Effective Time, shall be the articles of incorporation
and bylaws of the Surviving Bank, until thereafter altered, amended or repealed
in accordance with their terms and applicable law.


(c) The shares of Target Bank common stock, $20.00 par value per share (“Target
Bank Common Stock”) and the shares of Acquirer Bank common stock, no par value
per share (“Acquirer Bank Common Stock”) shall be treated as follows at the
Effective Time: (i) each share of Target Bank Common Stock issued and
outstanding immediately prior to the Effective Time shall be automatically
canceled without consideration and cease to be an issued and outstanding share
of Target Bank Common Stock; and (ii) each share of Acquirer Bank Common Stock
issued and outstanding immediately prior to the Effective Time shall remain
issued and outstanding.


4. Directors and Officers of the Surviving Bank. The directors and officers of
Acquirer Bank shall be the directors and officers of the Surviving Bank without
change in title or authority, but subject to the authority and power of the
board of directors and stockholder of the Surviving Bank to add directors or
officers to or otherwise modify the board of directors or number, titles and
authority of the officers of the Surviving Bank.


5. Procurement of Approvals. This Bank Merger Agreement shall be subject to the
approval of BBCN, as the sole stockholder of Acquirer Bank, and Foster, as the
sole stockholder of Target Bank, at meetings to be called and held or by consent
in lieu thereof in accordance with the applicable provisions of law and their
respective organizational documents. Acquirer Bank and Target Bank shall use
their commercially reasonable best efforts to proceed expeditiously and
cooperate fully in the procurement of any other consents and approvals and in
the taking of any other action, and the satisfaction of all other requirements
prescribed by applicable law or otherwise necessary for the consummation of the
Bank Merger on the terms provided herein, including, without limitation, the
preparation and submission of such applications or other filings for approval of
the Bank Merger as may be required by applicable laws and regulations.


6.    Conditions Precedent. The obligations of the Parties under this Bank
Merger
Agreement shall be subject to: (a) the approvals of this Bank Merger Agreement
by BBCN, as






--------------------------------------------------------------------------------



the sole stockholder of Acquirer Bank, and Foster, as the sole stockholder of
Target Bank, at meetings duly called and held or by consent or consents in lieu
thereof, in each case without any exercise of such dissenters’ rights as may be
applicable; (b) receipt of approval of the Bank Merger from all governmental and
banking authorities whose approval is required by applicable laws and
regulations; and (c) the consummation of the Merger pursuant to the Holding
Company Merger Agreement at or before the Effective Time.


7.    General Provisions.


(a) Termination and Agreement. The obligations of the Parties to effect the Bank
Merger shall be subject to all the terms and conditions contained in the Holding
Company Merger Agreement. This Bank Merger Agreement shall terminate, without
any further action of any Party, notwithstanding stockholder approval, in the
event that the Holding Company Merger Agreement shall be terminated as provided
therein prior to the Effective Time.


(b) Amendment. This Bank Merger Agreement may not be amended, modified or
supplemented except by an instrument in writing signed on behalf of each of the
Parties at any time prior to the Effective Time.


(c) Successors and Assigns. This Bank Merger Agreement shall be binding upon and
enforceable by the Parties and their respective successors and permitted
assigns, but this Bank Merger Agreement may not be assigned by any Party, by
operation of law or otherwise, without the prior written consent of the other
Party.


(d) Governing Law. This Bank Merger Agreement shall be governed by and construed
in accordance with the laws of the State of California (without giving effect to
choice of law principles thereof).


(e) Counterparts. This Bank Merger Agreement may be executed in counterparts
(which counterparts may be delivered by facsimile or other commonly used
electronic means), each of which shall be considered one and the same agreement
and shall become effective when both counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.


[Remainder of this page intentionally left blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Bank Merger Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.


BBCN Bank


By: __________________________
Name:
Title:
        
    
                


Foster Bank
                    
By: __________________________
Name:
Title:




